ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_04_FR.txt. 782




   OPINION DISSIDENTE DE M. LE JUGE AD HOC TORRES
                     BERNÁRDEZ



   Introduction — I. Le différend territorial : A. Le droit applicable à la déter-
mination de la souveraineté sur les îles en litige : l’uti possidetis juris, les effec-
tivités postcoloniales et l’acquiescement ; B. La décision de l’arrêt et les effec-
tivités postcoloniales ; C. L’uti possidetis juris du Honduras dans les îles en
litige ; D. L’« adjacence » invoquée par le Nicaragua ; E. L’acquiescement du
Nicaragua ; F. Conclusion — II. La délimitation de zones maritimes par une
frontière maritime unique : A. Le rejet de la « frontière maritime traditionnelle »
revendiquée par le Honduras ; B. La non-application par l’arrêt de la succession
aux eaux territoriales de la période coloniale en vertu de l’uti possidetis juris ;
C. La délimitation ex novo des zones maritimes effectuée par l’arrêt : 1. Les
revendications maritimes des Parties et la question de la définition de la « zone
en litige » ; 2. Le droit applicable à la délimitation maritime ; 3. Zones à déli-
miter et méthodologie adoptée par l’arrêt : l’abandon de l’équidistance et de la
délimitation par étapes en faveur de la méthode de la bissectrice ; 4. La bissec-
trice de l’arrêt et sa construction (façades maritimes) ; 5. Application de l’équi-
distance à la délimitation autour des îles ; 6. La démarcation de la commission
mixte de 1962 et le point de départ de la frontière maritime unique ; 7. Le point
terminal de la frontière maritime unique, les traités bilatéraux et les Etats tiers ;
8. Conclusion.

                                  INTRODUCTION

   1. J’ai voté en faveur de la décision de l’arrêt aux termes de laquelle la
République du Honduras a la souveraineté sur Bobel Cay, Savanna Cay,
Port Royal Cay et South Cay (dispositif, al. 1)) parce que j’estime — à la
lumière des plaidoiries, ainsi que des éléments de preuve et des informa-
tions présentés par les Parties — que ces îles, situées toutes au nord du
15e parallèle, appartiennent au Honduras pour trois motifs, à savoir :
a) la possession par le Honduras d’un titre juridique sur les îles en vertu
de l’uti possidetis juris de 1821 applicable entre les Parties ; b) les effecti-
vités postcoloniales exercées par le Honduras à titre de souverain sur les
îles ainsi que dans la mer territoriale les entourant et l’absence d’effecti-
vités du Nicaragua ; et c) l’acquiescement du Nicaragua à la souveraineté
hondurienne sur les îles jusqu’à la revendication tardive contenue dans
le mémoire que le demandeur a déposé dans la présente instance le
21 mars 2001.
   2. La souveraineté du Honduras sur les îles bénéficie donc, d’après
nous, d’une triple assise juridique. Or, selon les motifs de l’arrêt, le Hon-
duras n’a la souveraineté sur les îles que sur la base des effectivités post-
coloniales. Comme il est exposé dans le raisonnement, d’après la majo-
rité, il n’existerait pas suffisamment d’éléments de preuve pour permettre

127

783              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


de déterminer laquelle des deux Parties aurait hérité du titre espagnol sur
les îles en vertu du principe de l’uti possidetis juris, ni la preuve d’un
acquiescement quelconque du Nicaragua à la souveraineté du Honduras
sur les îles. Je suis en désaccord avec ces conclusions négatives de la
majorité à cet égard, tout en convenant que le Honduras a aussi la sou-
veraineté sur les îles sur la base des effectivités postcoloniales.
   3. Il en découle que les considérations ci-dessous concernant le « diffé-
rend territorial » constituent un exposé ayant un caractère individuel et
non pas dissident. La raison pour laquelle la présente opinion est une
« opinion dissidente » est ailleurs, à savoir dans la « délimitation mari-
time » car, en effet, dans ce dernier domaine, à une exception près, je suis
tout à fait en désaccord avec les décisions, et les motifs à l’appui, de la
majorité, ce qui explique mes votes contre les alinéas 2) et 3) du dispositif
de l’arrêt.
   4. L’exception, dont je reconnais l’importance, concerne la délimita-
tion de la mer territoriale effectuée par l’arrêt autour des îles, car cette
délimitation est pleinement conforme aux prescriptions en la matière de
la convention des Nations Unies sur le droit de la mer de 1982 applicable
entre les Parties. S’il y avait eu un vote séparé sur ce segment du tracé de
la frontière maritime unique, j’aurais voté en sa faveur. Ainsi, mon vote
contre l’alinéa 3) dans son ensemble doit être compris comme comportant
une réserve car j’approuve entièrement le parcours de la ligne de délimita-
tion autour des îles.
   5. Finalement, j’ai voté en faveur de l’alinéa 4) du dispositif car
j’estime que, dans les circonstances de l’affaire, la meilleure solution est
que les Parties conviennent du tracé de la ligne de délimitation dans la
mer territoriale entre le point terminal de la frontière terrestre établi par
la sentence arbitrale de 1906 et le point de départ de la frontière maritime
unique fixé par le présent arrêt.


                       I. LE DIFFÉREND TERRITORIAL

      A. Le droit applicable à la détermination de la souveraineté
               sur les îles en litige : l’uti possidetis juris,
           les effectivités postcoloniales et l’acquiescement
   6. Face à des tentatives réitérées du demandeur de régler le différend
insulaire moyennant l’application du droit de la mer, l’arrêt réaffirme,
comme il se doit, que la question de la souveraineté sur les quatre îles en
litige, situées au nord du 15e parallèle, doit être résolue en conformité
avec le droit international relatif à l’acquisition de territoires terrestres.
Or, dans ce domaine, aucun doute n’est aujourd’hui permis sur le rôle du
principe de l’uti possidetis juris, car à l’origine de ce différend insulaire,
on trouve un événement de décolonisation qui a eu lieu en 1821 en Amé-
rique centrale lorsque la République du Nicaragua et la République du
Honduras ont proclamé leur indépendance de l’Espagne. L’adjacence

128

784              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


géographique tout court, les effectivités postcoloniales et l’acquiescement
ont été aussi invoqués par l’une ou l’autre Partie comme fondement d’un
titre juridique sur les îles en litige.

        B. La décision de l’arrêt et les effectivités postcoloniales
   7. D’après l’arrêt, les effectivités postcoloniales produites par le Hon-
duras démontrent l’intention et la volonté du défendeur d’agir en qualité
de souverain et constituent, en l’espèce, une manifestation effective suffi-
sante d’autorité étatique sur les quatre îles. En revanche, la Cour n’a
trouvé aucune preuve de l’intention ou de la volonté du Nicaragua d’agir
à titre de souverain pour ce qui est des îles en litige, ni aucune preuve
d’un exercice effectif ou d’une manifestation de son autorité sur l’une
quelconque des quatre îles en cause.
   8. Cette conclusion de l’arrêt s’appuie sur les principes généralement
admis dégagés par la jurisprudence de la Cour permanente dans l’affaire
du Statut juridique du Groënland oriental, ainsi que sur la jurisprudence
récente de la Cour actuelle relative aux petites îles habitées de façon non
permanente, inhabitées ou ayant une importance économique modeste
(Qit’at Jaradah ; Pulau Ligitan et Pulau Sipadan).
   9. Je partage entièrement cette conclusion de l’arrêt, car les éléments
de preuve d’effectivités postcoloniales concernant les îles présentés à la
Cour font pencher résolument la balance du côté du Honduras. Leur
nombre et leur valeur probante sont certes variables, mais l’ensemble est
largement suffisant pour prouver l’intention et la volonté du Honduras
d’agir à titre de souverain, ainsi que l’exercice et la manifestation effectifs
par celui-ci de son autorité sur les îles en litige et dans les eaux adjacentes.
Face à ces effectivités postcoloniales du défendeur, le demandeur n’a pas
été en mesure de prouver l’existence d’une seule effectivité postcoloniale
nicaraguayenne à l’égard des îles en litige.
   10. Par ailleurs, dans les circonstances de l’espèce, l’acquisition par le
Honduras d’un titre sur les îles par le biais d’un mode d’acquisition basé
sur les effectivités postcoloniales — c’est-à-dire autonome par rapport à
la situation qui découle de l’uti possidetis juris de 1821 — ne saurait guère
susciter de conflit entre le tenant du titre basé sur les effectivités post-
coloniales et le tenant d’un titre né de l’uti possidetis juris, le Nicaragua
étant, dans les îles, aussi dépourvu d’effectivités postcoloniales qu’il l’est
d’un uti possidetis juris.

       C. L’uti possidetis juris du Honduras dans les îles en litige
   11. Dès leur indépendance, les Parties acceptèrent librement le prin-
cipe de l’uti possidetis juris qui avait été énoncé quelques années aupara-
vant à la suite d’une initiative politique de Bolivar. Il devait servir de
critère objectif pour faciliter le règlement pacifique des questions terri-
toriales qui se posaient alors, ou pourraient à l’avenir se poser, aux
nouvelles républiques. La République du Honduras et la République du

129

785              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


Nicaragua se proclamèrent, l’une et l’autre, Etats successeurs de la Cou-
ronne espagnole pour ce qui était de l’ancienne unité administrative colo-
niale espagnole en Amérique centrale sur le territoire de laquelle elles
s’étaient respectivement établies — à savoir l’ancienne province du Hon-
duras pour la République du Honduras et l’ancienne province du Nica-
ragua pour la République du Nicaragua — initialement en tant qu’Etats
constitutifs de la République fédérale d’Amérique centrale. La disso-
lution de la fédération en 1838-1840 n’entraîna de modifications territo-
riales pour aucune des Parties à la présente instance.
   12. La province du Honduras et la province du Nicaragua faisaient
toutes les deux partie, avant 1821, d’une même unité administrative colo-
niale plus vaste, la capitainerie générale de Guatemala, laquelle, à son
tour, faisait partie de la vice-royauté de la Nouvelle-Espagne (Mexique).
Comme il est dit dans la sentence arbitrale rendue le 23 décembre 1906
par Alphonse XIII, roi d’Espagne, dans l’affaire du différend frontalier
entre le Honduras et le Nicaragua :
      « les provinces espagnoles du Honduras et du Nicaragua ont été for-
      mées par une évolution historique, jusqu’à leur constitution en deux
      Intendances distinctes de la capitainerie générale du Guatemala, en
      vertu des dispositions de l’Ordonnance royale des Intendants de Pro-
      vince de la Nouvelle-Espagne de 1786, appliquée au Guatemala, et
      sous le régime de laquelle se trouvaient ces dites provinces-intendan-
      ces jusqu’à leur affranchissement de l’Espagne en 1821 » (Recueil
      international des traités du XXe siècle, Descamps et Renault, 1906,
      p. 1030).
   13. Lors de leur accession à l’indépendance, la République du Hondu-
ras et la République du Nicaragua ont incorporé le principe de l’uti pos-
sidetis juris dans leurs constitutions respectives et dans leurs traités.
Ainsi, l’article II, paragraphe 3, du traité Gámez-Bonilla du 7 octo-
bre 1894 — base de la délimitation effectuée en 1900-1904 par la commis-
sion mixte créée par l’article I du traité et, plus tard, de celle établie par la
sentence arbitrale du roi d’Espagne du 23 décembre 1906 — énonce de
manière lapidaire l’essence même du principe de l’uti possidetis juris dans
les termes suivants :
         « Il sera entendu que chaque république est maîtresse des terri-
      toires qui, à la date de l’indépendance, constituaient respectivement
      les provinces du Honduras et du Nicaragua. » (Sentence arbitrale
      rendue par le roi d’Espagne le 23 décembre 1906 (Honduras c.
      Nicaragua), arrêt, C.I.J. Recueil 1960, p. 199.)

                                       *
   14. Durant le XIX siècle et la première moitié du XXe, l’uti posside-
                       e

tis juris fut traité par la doctrine européenne comme une doctrine ou
un principe régional propre aux rapports entre les seules républiques
hispano-américaines, en même temps que se manifestaient de ce côté-

130

786               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


ci de l’Atlantique de fortes résistances à une application généralisée du prin-
cipe en tant que norme positive de droit international général. Certaines
critiques doctrinales exprimées à l’époque de la sentence du 30 juin 1865
par Isabelle II, reine d’Espagne, en l’affaire de l’île d’Aves entre les Pays-
Bas et le Venezuela traduisent bien ce sentiment (voir P. Lapradelle et
Politis, Recueil des arbitrages internationaux, vol. 2, p. 404-421).
   15. Par ailleurs, un certain nombre de sentences arbitrales écartèrent
des arguments s’appuyant, en dernière analyse, sur le principe de l’uti
possidetis juris, au profit de prétendues effectivités aussi fictives que
modestes, comme celle consistant à déclarer la souveraineté sur une île à
bord d’un navire de commerce croisant à environ un demi-mille de l’île en
question et sans laisser sur l’île aucun signe de souveraineté (voir la sen-
tence arbitrale du 28 janvier 1931 au sujet du différend entre la France et
le Mexique relatif à la souveraineté sur l’île de Clipperton, Revue générale
de droit international public, 1932, vol. 39, p. 129-132). Même à une date
beaucoup plus récente, dans l’affaire du Canal de Beagle entre l’Argen-
tine et le Chili (1977), un tribunal arbitral composé de membres de la
Cour internationale de Justice qualifiait encore l’uti possidetis juris de
« doctrine » et non de « principe » (Nations Unies, Recueil des sentences
arbitrales, vol. XXI, p. 81, par. 9).
   16. Mais c’est à partir de l’acceptation généralisée par les Etats afri-
cains de l’intangibilité des frontières héritées de la décolonisation que le
principe de l’uti possidetis juris s’est universalisé à tel point qu’en 1986
une Chambre de la Cour internationale de Justice a pu déclarer que

      « l’uti possidetis [était] ... un principe d’ordre général nécessairement
      lié à la décolonisation où qu’elle se produise » (Différend frontalier
      (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986,
      p. 566, par. 23).
En 1992, une autre chambre de la Cour a été appelée à appliquer le prin-
cipe de l’uti possidetis juris au Différend frontalier terrestre, insulaire et
maritime (El Salvador/Honduras ; Nicaragua (intervenant)), clarifiant
par là même différentes questions d’intérêt relatives, notamment, à la
portée territoriale, insulaire et maritime du principe et aux conséquences
inhérentes à son application par des cours et des tribunaux internatio-
naux (arrêt, C.I.J. Recueil 1992, p. 351). En 1994, dans l’affaire du Dif-
férend territorial (Jamahiriya arabe libyenne/Tchad), les deux Parties
étaient d’accord pour estimer qu’en vertu du principe de l’uti possidetis
juris le Tchad et la Libye ont hérité de frontières résultant des colonisa-
tions française et italienne.
   17. Plus récemment, en 2005, le principe a été appliqué par une autre
chambre de la Cour en l’affaire du Différend frontalier (Bénin/Niger)
(arrêt, C.I.J. Recueil 2005, p. 90). Par ailleurs, dans l’affaire de la Déli-
mitation maritime et des questions territoriales entre Qatar et Bahreïn
(Qatar c. Bahreïn), fond, arrêt (C.I.J. Recueil 2001, p. 40), Bahreïn a
aussi invoqué l’uti possidetis juris en rapport avec l’aspect insulaire du

131

787               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


différend, mais la Cour n’a pas eu à l’appliquer, l’affaire n’étant pas liée
à une succession d’Etats. En outre, au cours de ces dernières décennies,
l’utilité pratique du principe a donné lieu à des prises de position doctri-
nales favorables à une extension de son application à des cas de succes-
sion d’Etats autres que la décolonisation (par exemple, à des situations
résultant de la dissolution d’un Etat fédéral).
   18. Toutefois, cette sorte de question ne se pose pas dans la présente
affaire, laquelle est liée à un événement précis de décolonisation : la suc-
cession d’Etats qui eut lieu le 15 septembre 1821 lorsque les anciennes
provinces espagnoles du Honduras et du Nicaragua devinrent des Etats
indépendants et souverains.

                                       *
   19. L’arrêt confirme que l’uti possidetis juris n’est plus l’une de ces
normes régionales dont l’existence et le contenu doivent être prouvés par
la partie qui l’invoque. Si la Cour reconnaît ainsi (juris novit curiae) l’uti
possidetis juris en tant que principe de droit international général, le pré-
sent arrêt confirme aussi les difficultés que l’application de ce principe
peut rencontrer dans une espèce donnée lorsque le droit interne auquel
renvoie le génitif latin juris est un jus historique comme celui appliqué
par la Couronne espagnole en Amérique pendant plus de trois siècles.

   20. L’arrêt confirme aussi que le principe de l’uti possidetis juris ren-
voie à une notion de possession comprise comme la possession d’un droit
ou titre juridique établi dans l’ordre juridique de l’Etat prédécesseur,
indépendamment du fait de l’occupation ou non du territoire en ques-
tion. En outre, d’après l’arrêt, le principe de l’uti possidetis juris est
pertinent aussi bien pour rechercher le titre sur un territoire que pour
déterminer l’emplacement de frontières, ce qui est conforme à la pra-
tique. En d’autres termes, il concerne tant les différends relatifs à une
délimitation proprement dite que ceux relatifs à la détermination du
titulaire du titre sur un espace territorial, insulaire ou maritime donné
(différends d’attribution).
   21. Le principe de l’uti possidetis juris est donc parfaitement appli-
cable à la détermination de la souveraineté sur les îles en litige dans la
présente affaire, ce que l’arrêt énonce dans les termes suivants :
         « Si les îles ne sont pas terra nullius, ainsi que le reconnaissent les
      deux Parties et qu’il est communément admis, l’on ne peut que pré-
      sumer qu’elles relevaient de la Couronne espagnole. Toutefois, cela
      ne signifie pas nécessairement que le successeur en ce qui concerne
      les îles en litige ne pourrait être que le Honduras du fait que celui-ci
      est le seul Etat à avoir formellement revendiqué un tel statut. »
      (Arrêt, par. 158.)

                                       *
132

788               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


  22. C’est à partir d’ici — c’est-à-dire de la question de savoir si l’Es-
pagne aurait attribué les îles en litige à la province du Honduras ou à
celle du Nicaragua — que les vues de la majorité et les miennes prennent
des chemins différents. Ce qui nous sépare se situe donc dans le champ
de l’administration de la preuve d’une telle attribution et, en particulier,
de la méthode permettant de mieux l’apprécier à la lumière de la nature
du titre originaire de la Couronne espagnole dans ses territoires améri-
cains et des caractéristiques et finalités de sa législation américaine.
  23. A ce propos, il convient d’avoir présent à l’esprit ce que disait une
chambre de la Cour en 1992 :
         « [I]l faut se rappeler qu’aucune question de frontières internatio-
      nales n’a jamais pu venir à l’esprit des serviteurs de la Couronne
      espagnole qui ont établi les limites administratives ; l’uti possidetis
      juris est par essence un principe rétroactif, qui transforme en fron-
      tières internationales des limites administratives conçues à l’origine à
      de tout autres fins. » (Différend frontalier terrestre, insulaire et mari-
      time (El Salvador/Honduras ; Nicaragua (intervenant)), arrêt,
      C.I.J. Recueil 1992, p. 388, par. 43.)
   24. S’agissant de prouver rétroactivement l’uti possidetis juris, il n’est
pas toujours possible de disposer de documents à caractère législatif ou
analogue indiquant de manière précise l’appartenance ou l’étendue des
territoires en cause ou l’emplacement des limites des provinces. Il faut
alors, dans un effort de reconstitution, reprendre l’ensemble des éléments
de preuve et d’information disponibles au travers de critères d’interpréta-
tion historiques et logiques. Ajoutons que les éléments de preuve concer-
nant l’aspect territorial de l’uti possidetis juris sont souvent très utiles aux
fins d’en préciser l’aspect délimitatif et vice versa.
   25. Cependant, dans la présente espèce, la recherche et la preuve du
titre sur les îles en litige en vertu de l’uti possidetis juris se trouvent gran-
dement facilitées du fait, notamment, que, dans les motifs de la sentence
arbitrale du 23 décembre 1906 rendue par le roi d’Espagne Alphonse XIII
sur la base du principe de l’uti possidetis juris tel qu’énoncé dans le traité
Gámez-Bonilla de 1894, l’arbitre définit le territoire de la province du
Nicaragua et celui de la province du Honduras à la veille de leur indé-
pendance comme suit :
  Province du Nicaragua
        « [L]ors de l’organisation du gouvernement et de l’intendance du
      Nicaragua en conformité de l’ordonnance royale des intendants
      de 1786, ce gouvernement a été composé des cinq partidos de León,
      Matagalpa, El Realejo, Suptiaga et Nicoya, et que l’on n’a pas com-
      pris dans cette division, pas plus qu’ils n’étaient compris dans la pro-
      position faite en 1788 par le gouverneur intendant Don Juan de
      Ayssa, les territoires maintenant réclamés par la République du
      Nicaragua au nord et à l’ouest du cap de Gracias a Dios, ni constaté
      que la juridiction de l’Evêché du Nicaragua arrivât jusqu’à ce cap ;

133

789              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


      qu’il y a lieu de remarquer que le dernier gouverneur intendant du
      Nicaragua, D. Miguel González Saravia, en décrivant la province
      qu’il administra, dans son livre Bosquejo político estadístico de Nica-
      ragua, publié en 1824, disait que la ligne séparative de cette province
      au nord va du golfe de Fonseca, sur le Pacifique, au Río Perlas, sur
      la mer du Nord (Atlantique).
         [L]a Commission d’examen n’a pas constaté que l’action expan-
      sive du Nicaragua se fût étendue au nord du cap de Gracias a Dios,
      ni eût atteint par conséquent le cap Camarón ; que sur aucune carte,
      description géographique et documents étudiés par ladite commis-
      sion, il n’est mentionné que le Nicaragua ait atteint ledit cap
      Camarón, et que, par conséquent, il n’y a pas lieu de choisir ledit cap
      comme limite de la frontière avec le Honduras sur la côte de l’Atlan-
      tique, ainsi que le prétend le Nicaragua. » (Recueil international des
      traités du XXe siècle, Descamps et Renault, 1906, p. 1033-1034.)




 Province du Honduras
         « [L]a démarcation établie pour la province ou intendance de
      Comayagua ou du Honduras par la cédule royale susvisée du
      24 juillet 1791 est demeurée la même jusqu’à la proclamation de
      l’indépendance des provinces du Honduras et du Nicaragua ; qu’en
      outre, lorsque par décret royal du 24 janvier 1818 le roi approuva le
      rétablissement de l’Alcaldía Mayor de Tegucigalpá, avec une cer-
      taine autonomie au point de vue économique, cette Alcaldía Mayor
      continua à former un partido de la province de Comayagua ou Hon-
      duras, dépendant du chef politique de la province ; que ce partido
      prit part à l’élection, le 5 novembre 1820, d’un député suppléant
      pour la province de Comayagua, et qu’il prit part également avec les
      autres partidos de Gracias, Choluteca, Olancho, Yoro réuni à Olan-
      chito et Trujillo, Tencoa et Comayagua à l’élection de la députation
      provinciale du Honduras, élection qui eut lieu le 6 novembre de la
      même année 1820. » (Ibid., p. 1032-1033.)

         « [Q]u’à une certaine époque on aurait cru que la juridiction du
      Honduras s’étendait au sud du cap de Gracias a Dios, la commission
      d’examen a découvert que cette extension de souveraineté n’a jamais
      été bien déterminée, et qu’en tout cas elle a été éphémère au-dessous
      du village et du port du cap de Gracias a Dios, et qu’au contraire
      l’action du Nicaragua a été en s’étendant et en s’exerçant d’une
      manière positive et permanente jusqu’au dit cap de Gracias a Dios,
      et que, par conséquent, il ne convient pas que la limite commune sur
      le littoral de l’Atlantique soit Sandy Bay, comme le prétend le Hon-
      duras. » (Ibid., p. 1034.)

134

790               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


   26. La validité et le caractère obligatoire pour les Parties de la sentence
arbitrale du 23 décembre 1906 du roi d’Espagne ont été confirmés par
l’arrêt de la Cour internationale de Justice du 18 novembre 1960. Dans la
présente instance, le Honduras invoque ces deux décisions comme élé-
ments de preuve à l’appui de sa thèse selon laquelle il est en possession
d’un titre de souveraineté sur les îles en litige en vertu de l’uti possidetis
juris, ce qui est aisément compréhensible si l’on se rappelle que, dans les
motifs de son arrêt de 1960, la Cour dit :

         « Le Nicaragua soutient que l’arbitre a fixé une frontière qu’il
      considérait comme naturelle sans tenir compte des lois et brevets
      royaux de l’Etat espagnol qui établissaient les divisions administra-
      tives espagnoles avant la date de l’indépendance. De l’avis de
      la Cour, ce grief n’est pas fondé, la décision de l’arbitre reposant
      sur des considérations historiques et juridiques (derecho histórico)
      en conformité avec les paragraphes 3 et 4 de l’article II [du
      traité Gámez-Bonilla]. » (Sentence arbitrale rendue par le roi d’Es-
      pagne le 23 décembre 1906 (Honduras c. Nicaragua), arrêt, C.I.J.
      Recueil 1960, p. 215 ; les italiques sont de moi.)


   27. En outre, les éléments de preuve et d’information sur lesquels
s’appuient ces deux décisions, à la fois nombreux et d’une qualité et d’une
autorité indéniables, sont à mon avis essentiels de par leur contenu aux
fins d’une détermination judiciaire de la situation de l’uti possidetis juris
dans les îles en litige entre les Parties. Je ne peux donc que les prendre
dûment en considération dans cette opinion. Ce choix, d’ailleurs, s’impose,
car, comme le signale la jurisprudence de l’affaire du Différend frontalier
terrestre, insulaire et maritime (El Salvador/Honduras ; Nicaragua (inter-
venant)),

      « dans le cas des précédents arbitrages latino-américains relatifs à des
      frontières, c’est maintenant la sentence arbitrale qui est détermi-
      nante, bien qu’elle soit fondée sur une certaine appréciation de la
      situation découlant de l’uti possidetis juris. L’appréciation que fait la
      sentence de la situation résultant de l’uti possidetis juris prévaut, et
      elle ne peut maintenant être remise en question du point de vue juri-
      dique, même si elle peut l’être du point de vue historique. » (Arrêt,
      C.I.J. Recueil 1992, p. 401, par. 67.)

   28. Le Honduras invoque aussi les brevets royaux du 23 août 1745 et
du 30 novembre 1803 ainsi que la documentation relative à l’arbitrage
de 1906 publiée dans C.I.J. Mémoires, Sentence arbitrale rendue par le
roi d’Espagne le 23 décembre 1906, notamment les éléments d’informa-
tion contenus dans le « rapport de la commission d’examen de la question
des limites entre les Républiques du Honduras et du Nicaragua, soumis à
S. M. Alphonse XIII, arbitre, le 22 juillet 1906 », rapport qui fut annexé

135

791              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


à la réplique du Honduras dans l’affaire soumise à la Cour en 1960
(vol. I, annexe XI, p. 621).

                                       *
   29. Ainsi, pour déterminer si la souveraineté sur les îles en litige appar-
tient au Honduras ou au Nicaragua, la Cour doit partir de l’appréciation
de la situation de l’uti possidetis juris de 1821 donnée par la sentence
arbitrale de 1906. Les îles en question ne sont pas mentionnées dans le
dispositif de la sentence, mais la délimitation de la frontière terrestre
entre les Parties établie par la sentence permet de savoir avec précision
quelles sont, dans la zone pertinente, les côtes appartenant au Honduras
et celles appartenant au Nicaragua. Il y est en effet indiqué que
      « [l]e point extrême limitrophe commun sur la côte atlantique sera
      l’embouchure du fleuve Coco, Segovia ou Wanks dans la mer, près
      du cap Gracias a Dios, en considérant comme embouchure du fleuve
      celle de son bras principal entre Hara et l’île de San Pío où se trouve
      ledit cap, les îlots ou cayos qui existent dans ledit bras principal
      avant d’atteindre la barre restant au Honduras et le Nicaragua
      conservant la rive sud de ladite embouchure principale, l’île de San
      Pío y comprise, ainsi que la baie et le village de Cabo de Gra-
      cias a Dios et le bras ou estero appelé Gracias qui aboutit à la baie
      de Gracias a Dios entre le continent et l’île de San Pío susnommée »
      (Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906
      (Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 202).

En outre, l’arrêt de la Cour de 1960 précise que,
      « [a]insi qu’il a été indiqué ci-dessus, le dispositif de la sentence
      énonce qu’« à partir de l’embouchure du Segovia ou Coco, la ligne
      frontière suivra la vaguada ou thalweg de ce fleuve vers l’amont ». Il
      est évident que, dans ce contexte de la sentence, on a entendu indi-
      quer que le thalweg constitue la frontière entre les deux Etats même
      à l’« embouchure du fleuve ». De l’avis de la Cour, la détermination
      de la frontière à cet endroit ne saurait entraîner aucune difficulté. »
      (Ibid., p. 216.)
   30. Il est donc clair que, d’après l’uti possidetis juris tel qu’il se dégage
de la sentence arbitrale avec force de res judicata, le littoral du Honduras
s’étend au nord du point extrême limitrophe commun sur la côte atlan-
tique de la frontière terrestre, situé dans l’embouchure du bras principal
du fleuve Coco dans la mer près du cap Gracias a Dios, jusqu’à la fron-
tière avec le Guatemala, et le littoral du Nicaragua au sud de ce point
extrême limitrophe commun jusqu’à la frontière avec le Costa Rica.

   31. L’établissement du point terminal de la frontière terrestre à
l’embouchure du bras principal du fleuve Coco dans la mer près du cap

136

792               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


Gracias a Dios détermine avec précision la côte ayant appartenu en 1821
à l’une ou l’autre Partie et, par voie de conséquence, le point de repère
permettant d’appliquer sans difficulté la notion d’« île adjacente » du droit
historique espagnol. Une telle situation de fait ne se présentait pas avec la
même clarté pour les îles en litige entre El Salvador et le Honduras situées
dans les eaux de la baie historique de Fonseca citées dans l’arrêt. La rela-
tion entre les côtes des trois Etats riverains de la baie de Fonseca n’était
pas aussi claire et nette que celle qui existe entre les côtes du Honduras et
du Nicaragua en la présente affaire.
   32. En revanche, ce qui est intéressant dans la citation pertinente don-
née par l’arrêt, c’est la confirmation que
      « lorsque le principe de l’uti possidetis juris est en jeu, le jus en ques-
      tion n’est pas le droit international mais le droit constitutionnel ou
      administratif du souverain avant l’indépendance » (Différend fronta-
      lier terrestre, insulaire et maritime (El Salvador/Honduras ; Nicara-
      gua (intervenant), arrêt, C.I.J. Recueil 1992, p. 559, par. 333).
Or, le jus appliqué par la Couronne espagnole dans ses territoires améri-
cains recourait à une notion d’« îles adjacentes » comme critère général
d’attribution des îles, à l’une ou l’autre circonscription ou province colo-
niale, qui n’a pas la même portée que la notion d’« île adjacente » du droit
international contemporain.

                                        *
    33. Dans le droit historique appliqué par la Couronne espagnole à ses
territoires américains, la notion d’« îles adjacentes » était une notion
beaucoup plus large et flexible que celle d’« îles côtières » en droit inter-
national contemporain. La sentence arbitrale de 1865 dans l’affaire de
l’île d’Aves (Pays-Bas/Venezuela) prouve que la notion d’« île adjacente »
du droit colonial espagnol englobait aussi de petites îles fort éloignées de
la côte, qu’elles se prêtassent ou non à l’habitation humaine ou fussent ou
non dotées d’une activité économique ou d’une importance stratégique.
L’île d’Aves (île des oiseaux) était un petit rocher peu élevé, situé au
milieu de la mer des Caraïbes, non susceptible d’habitation permanente et
qui n’avait jamais été véritablement occupé. Lors de sa découverte par les
Espagnols, l’île fut tout d’abord comprise dans les territoires de l’ancienne
Audiencia de Saint-Domingue, puis rattachée à l’Audiencia de Caracas
(ordonnance royale du 13 juin 1786), en dépit de sa distance d’avec les
côtes de la capitainerie générale du Venezuela (voir P. Lapradelle et Poli-
tis, Recueil des arbitrages internationaux, vol. 2, p. 404-406). L’île de
Clipperton, elle aussi découverte par les Espagnols, est une île fort dis-
tante de la côte mexicaine ; elle n’en fut pas moins réclamée par le Me-
xique en tant que successeur de l’Espagne (Revue générale de droit inter-
national public, 1932, vol. 39, p. 130).
    34. Les îles de San Andrés sont également situées à une distance consi-
dérable du continent. L’île du Cygne, que le Nicaragua réclama expres-

137

793              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


sément à l’arbitre en 1906, se trouve à environ 200 kilomètres (110 milles
marins) du cap Camarón. Ainsi, le fait que les îles en litige en la présente
affaire soient situées à une distance comprise entre 27 et 32 milles de la
côte hondurienne située au nord du cap Gracias a Dios n’empêche pas de
les considérer comme des « îles adjacentes » de la province du Honduras,
au sens du droit historique appliqué par la Couronne espagnole. Voir,
par exemple, la carte hydrographique officielle de la côte des Mosquito
et des îles adjacentes de Juan de Azaoz de 1793 présentée par le Hondu-
ras (contre-mémoire du Honduras (CMH), vol. 3, deuxième partie,
carte 26). Je ne peux donc faire mienne la conclusion du paragraphe 163
du présent arrêt.

                                      *
   35. Il va de soi que le critère général d’attribution des îles mentionné
ci-dessus n’était qu’une sorte de règle résiduelle en ce sens qu’il pouvait, à
tout moment, y être dérogé moyennant une disposition spécifique norma-
tive contraire émanant du roi. Ainsi, par exemple, celle du brevet royal
de 1803 concernant les îles de San Andrés, ou de l’ordonnance royale
du 13 juin 1786 relative à l’île d’Aves. Mais le Nicaragua n’a présenté
aucune preuve d’une décision spécifique du roi en faveur de la province
du Nicaragua dérogeant au critère général pour ce qui est des îles en litige
dans la présente affaire. Ce que le Nicaragua a plaidé est l’impossibilité
en l’espèce de trancher la question de la souveraineté sur ces cayes sur la
base de l’uti possidetis juris de 1821.
   36. La Couronne espagnole avait des raisons pratiques et de principe
pour recourir à une notion particulièrement large et souple d’« île adja-
cente », expression que l’on trouve très souvent dans les textes de sa légis-
lation d’outre-mer. S’agissant en premier lieu de protéger l’intégrité de
son titre original sur les vastes espaces — définis par des parallèles et des
méridiens — qui lui avaient été réservés par les bulles papales et les traités
conclus avec le Portugal, à savoir toutes « les terres découvertes et à
découvrir » à l’intérieur de ces espaces. En deuxième lieu, l’exploration de
l’immense espace américain ne pouvait se faire que par étapes et l’entre-
prise a duré des siècles. Finalement, il fallait éviter le danger que d’autres
puissances puissent s’emparer de territoires non explorés, inconnus, peu
peuplés ou difficiles à défendre. Or, à cet égard, les « îles » étaient certai-
nement les territoires les plus exposés, surtout celles éloignées des côtes
ou des eaux juridictionnelles espagnoles.
   37. En tout cas, le rôle et l’importance normative de ce concept large
et souple d’« île adjacente » dans le droit colonial espagnol ne sauraient
être mis en doute. Les traités conclus par l’Espagne au XIXe siècle avec
les nouvelles républiques, y compris avec la République du Nicaragua
(1856) et avec la République du Honduras (1860), en témoignent : ils
confirment en effet l’abandon par l’Espagne de son ancien titre non seu-
lement sur le territoire continental de la province du Nicaragua et sur
celui de la province du Honduras, mais aussi sur le territoire insulaire de

138

794              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


l’une et de l’autre province tel qu’il se présentait en 1821. Par ailleurs, les
constitutions de la République du Honduras et de la République du
Nicaragua recourent également à l’expression « îles adjacentes » dans
leurs définitions respectives du territoire national.
   38. La sentence arbitrale du roi d’Espagne de 1906 délimite un secteur
de la frontière terrestre entre les Parties, mais la décision détermine iné-
vitablement, sauf preuve contraire, la souveraineté sur les possessions
insulaires et les eaux juridictionnelles espagnoles adjacentes au continent.
Pourquoi ? Parce que, en délimitant la frontière terrestre, la sentence défi-
nit les côtes continentales du Honduras dans la zone concernée comme
étant celles situées au nord de l’embouchure du fleuve Coco, près du cap
Gracias a Dios, c’est-à-dire au nord du 15e parallèle environ, et celles du
Nicaragua comme étant celles situées au sud de ladite embouchure et
dudit parallèle.
   39. De ce fait, la décision arbitrale de 1906 permet de donner une
réponse judiciaire, sur la base de l’uti possidetis juris de 1821, à la question
de la souveraineté sur les îles en litige entre les Parties, car les quatre cayes
en question sont situées au nord du 15e parallèle au large et dans les pa-
rages de la côte continentale hondurienne, et plus près de celle-ci que de la
côte continentale nicaraguayenne située au sud du 15e parallèle. Or, dans
une situation pareille, si l’on tient compte, comme il se doit, du critère
général d’attribution des « îles adjacentes » en droit historique espagnol, la
souveraineté sur les cayes appartient sans aucun doute possible au Hon-
duras. La conduite des Parties au cours de la procédure arbitrale confirme
cette conclusion. Il s’ensuit que je ne peux pas accepter la conclusion
contraire de la majorité de la Cour énoncée au paragraphe 167 de l’arrêt.

                                       *
  40. Lors de l’arbitrage du roi d’Espagne, le Nicaragua avait cherché à
obtenir de l’arbitre une ligne frontière le long du 85e méridien de longitude
ouest, faisant de celui-ci une sorte de limite terrestre, insulaire et maritime
avec le Honduras. En effet, dans ses conclusions concernant la dernière
partie du tracé de la frontière, le Nicaragua avait demandé à l’arbitre que
      « [la ligne de division] continue par le centre du cours d’eau jusqu’à
      sa rencontre avec le méridien qui passe au-dessus du cap Camarón et
      suit ce méridien jusqu’à la mer, laissant au Nicaragua Swan Island »
      (C.I.J. Mémoires, Sentence arbitrale rendue par le roi d’Espagne le
      23 décembre 1906, vol. I, p. 624).
L’origine de cette conclusion se trouve dans une proposition faite par le
Nicaragua à la commission mixte instituée en vertu du traité Gámez-
Bonilla. Pour les motifs invoqués alors par le Nicaragua et la réponse du
Honduras au sein de la commission mixte (voir ibid., p. 246 et 248 ; voir
aussi le contre-mémoire du Honduras, vol. 1, planche n° 9).
   41. Si l’arbitre avait accepté cette conclusion du Nicaragua, les îles en
litige dans la présente affaire auraient été des « îles adjacentes » à la côte

139

795               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


continentale de la province du Nicaragua et, en conséquence, dès 1821,
des îles de la République du Nicaragua en vertu de l’uti possidetis juris.
Mais le roi d’Espagne rejeta cette conclusion nicaraguayenne. La décision
de l’arbitre fut, comme on vient de le dire, de placer le point extrême limi-
trophe commun aux deux républiques dans l’embouchure du bras princi-
pal du fleuve Coco en mer, à proximité du cap Gracias a Dios — c’est-à-
dire pratiquement au 15e parallèle de latitude nord, et non pas au nord ou
au sud de ce parallèle —, car comme il est dit dans la sentence arbitrale de
1906 les « documents » signalaient le cap Gracias a Dios comme point
limitrophe des « juridictions » concédées aux gouverneurs de la province
du Honduras (Juan de Vera) et de la province du Nicaragua (Alonso Fer-
nández de Heredia) par les décrets royaux de 1745 (Recueil international
des traités du XXe siècle, Descamps et Renault, 1906, p. 1031).
   42. Il est surprenant que la majorité ne tire aucune conclusion aux fins
de l’administration des preuves de l’effet combiné a) de l’adoption par la
sentence arbitrale de 1906 comme limite, sur la base de l’uti possidetis
juris, du parallèle du cap Gracias a Dios et b) du rejet du méridien du
cap Camarón proposé par le Nicaragua. Bien au contraire, d’après
l’arrêt, il semblerait que la province du Honduras et la province du Nica-
ragua n’avaient, en réalité, ni côtes, ni mer territoriale, ni îles adjacentes
propres, lesquelles auraient relevé de l’entité administrative coloniale
commune supérieure, à savoir la capitainerie générale de Guatemala. Cet
argument — répété fréquemment faute de mieux dans les procédures
judiciaires et arbitrales relatives à l’Amérique centrale — trouve aussi une
réponse dans les motifs de la sentence arbitrale rendue par le roi d’Espa-
gne en 1906 lorsqu’il est déclaré que,
      « lors de l’évacuation du pays des Mosquito par les Anglais, en
      vertu du traité de 1786 avec l’Angleterre, en même temps que l’on
      réglementait à nouveau le port de Trujillo, on ordonnait la création
      de quatre villages espagnols sur la côte des Mosquito, à Río Tinto,
      Cabo de Gracias a Dios, Blewfields et à l’embouchure du Río San
      Juan, et bien que ces établissements fussent placés sous l’autorité mili-
      taire directe de la capitainerie générale de Guatemala, les deux
      Parties ont convenu de reconnaître que cette circonstance ne modifia
      en rien les territoires des provinces du Nicaragua et du Honduras,
      car cette République a démontré au moyen de nombreux certificats
      d’expédients et de comptes que, avant comme après 1791, le gouver-
      nement de l’Intendance de Comayagua intervenait dans toutes les
      affaires de sa compétence à Trujillo, Río Tinto et Cabo de Gra-
      cias a Dios » (Recueil international des traités du XXe siècle, Des-
      camps et Renault, 1906, p. 1031).




                                       *
140

796               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


   43. Il résulte donc de la sentence arbitrale du roi d’Espagne que, au
nord du 15e parallèle, le littoral et, par voie de conséquence, les îles adja-
centes à ce littoral appartiennent d’après le principe de l’uti possidetis
juris de 1821 au Honduras et que, au sud de ce parallèle, le littoral et, par
voie de conséquence, les îles adjacentes à celui-ci appartiennent au Nica-
ragua, car aucune des Parties n’a présenté à la Cour de décision royale
contraire.
   44. Ainsi, en vertu du principe de l’uti possidetis juris, la souveraineté
sur les formations insulaires au sud du 15e parallèle nord, comme
Edinburgh Cay, Morrison Dennis Cays et Cayo Miskitos, appartient au
Nicaragua de la même façon que la souveraineté sur les formations insu-
laires au nord du 15e parallèle, y compris les cayes en litige dans la pré-
sente instance, appartient au Honduras. D’ailleurs, cette conclusion cor-
respond à la description donnée par la sentence arbitrale de 1906 de la
province du Nicaragua lorsqu’elle dit, notamment, que « la commission
d’examen n’a pas constaté que l’action expansive du Nicaragua se fût
étendue au nord du cap Gracias a Dios » (op. cit., p. 1033) (voir le para-
graphe 25 ci-dessus).
   45. Les brevets royaux invoqués par le Honduras dans la présente ins-
tance confirment la conclusion de la sentence arbitrale. Ceux du
23 août 1745 ont créé, pour des raisons de surveillance et de défense des
côtes, deux juridictions militaires relevant de la capitainerie générale de
Guatemala, allant l’une du Yucatan jusqu’au cap Gracias a Dios et
l’autre du cap Gracias a Dios jusqu’au río Chagres, cette rivière non
comprise. Juan de Vera, gouverneur de la province du Honduras, fut
nommé commandant général des armées royales dans la province du
Honduras et Alonso Fernández de Heredia, commandement général de
la province du Nicaragua, commandant général des armées royales au
Nicaragua et au Costa Rica (voir CMH, p. 74-76).
   46. Par ailleurs, le brevet royal du 30 novembre 1803 confirme aussi
le rôle du cap Gracias a Dios comme limite de juridictions de la province
du Honduras et de celle du Nicaragua lorsqu’il déclare que
      « le roi a décidé que les îles de San Andrés et la partie de la côte des
      Mosquito depuis le cap Gracias a Dios inclus jusqu’au fleuve Cha-
      gres doivent être séparées (« queden segregados ») de la capitainerie
      générale du Guatemala et placées sous la dépendance de la vice-
      royauté de Santa Fé » (CMH, p. 77).
   47. Le Honduras a également présenté une note diplomatique datée
du 23 novembre 1844, adressée à Sa Majesté britannique par le ministre
représentant à la fois le Honduras et le Nicaragua, laquelle reconnaît le
droit souverain du Nicaragua le long de la côte atlantique, mais seule-
ment « depuis le cap Gracias a Dios au nord jusqu’à la ligne frontière qui
le sépare du Costa Rica » (CMH, p. 31).
   48. J’accepte cette note comme un élément de preuve de la période
républicaine concernant l’interprétation de l’uti possidetis juris de 1821
par les Parties étant donné la date de la note, son caractère officiel et

141

797              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


l’autorité de son signataire. Il est évident d’après ce document que c’est la
République du Honduras, et non pas celle du Nicaragua, l’Etat qui a la
souveraineté le long de la côte atlantique au nord du cap Gracias a Dios
en vertu de l’uti possidetis juris et, en conséquence, sur les îles en litige
dans la présente instance qui sont des « îles adjacentes » à ce littoral hon-
durien d’après le droit historique espagnol.

               D. L’« adjacence » invoquée par le Nicaragua
   49. Le Nicaragua a déclaré à l’audience accepter en principe l’applica-
tion du principe de l’uti possidetis juris aux « différends insulaires » tout
en l’écartant en l’espèce. Il en a déjà invoqué ce principe par le passé,
notamment dans le différend relatif à la pêche à la tortue. La Grande-
Bretagne estima alors que le décret du 4 octobre 1864 du Gouvernement
du Nicaragua déclarant que les îles et îlots adjacents à sa côte atlantique
lui appartenaient, et réglementant les importations et exportations, contre-
venait au traité Zeledón-Wyke conclu entre les deux pays. Mais le Nica-
ragua répliqua que le traité lui reconnaissait une souveraineté sur la Mos-
quitia et que, partant de cela, les îles et îlots adjacents en question lui
appartenaient en toute souveraineté (Réplique du Nicaragua (RN), p. 62).
Le Nicaragua défend à présent une thèse mutatis mutandis similaire à
propos des îles de San Andrés et de Providencia dans son différend avec
la Colombie relatif au traité Bárcenas Meneses-Esguerra de 1928 (CMH,
p. 77).
   50. Alors, sur quoi s’appuie le Nicaragua pour écarter en l’espèce le prin-
cipe considéré ? Sur l’argument selon lequel il n’existe aucune preuve docu-
mentaire démontrant l’existence d’un titre du Nicaragua ou du Honduras
sur les îles en vertu de l’uti possidetis juris de 1821. Je ne saurais suivre le
demandeur dans une telle limitation des moyens de preuve relatifs à ce prin-
cipe, car elle est contraire à la pratique et à la jurisprudence internationales,
y compris à celle de la Cour (Différend frontalier terrestre, insulaire et
maritime (El Salvador/Honduras ; Nicaragua intervenant)), arrêt, C.I.J.
Recueil 1992, p. 388, par. 44 et suiv.). En outre, l’argument méconnaît le
système de gouvernement par la Couronne espagnole de ses territoires en
Amérique et les caractéristiques du droit historique espagnol appliqué.
   51. Le fait que les îles en litige se trouvent situées au nord et non au
sud du 15e parallèle est sans nul doute source de difficultés pour le Nica-
ragua. Je le comprends. Quelle est alors la solution proposée par le Nica-
ragua dans sa recherche d’un titre juridique sur les îles en litige ? Au
second tour des plaidoiries, ses conseils ont invoqué l’« adjacence » tout
court, à savoir une adjacence autonome. Or, en dehors de l’application
du principe de l’uti possidetis juris ou d’une autre règle pertinente de
droit international qui incorporerait le critère, la simple adjacence géo-
graphique ne constitue pas, en droit international, un titre territorial
(affaire de l’Ile de Palmas).
   52. Par ailleurs, les îles en litige sont voisines et géographiquement
plus proches du littoral continental hondurien que du littoral continental

142

798              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


nicaraguayen. Il va sans dire qu’il n’y a pas non plus de fondement en
droit international pour l’argument nicaraguayen selon lequel les îles
seraient nicaraguayennes parce qu’elles se trouvent au sud du soi-disant
« Main Cape Channel ».
   53. Je réaffirme donc ma conclusion selon laquelle la République du
Honduras a souveraineté sur Bobel Cay, Savanna Cay, Port Royal Cay
et South Cay en vertu tant de l’uti possidetis juris que des effectivités
qu’il a prouvées à la satisfaction de la Cour dans la présente instance. Il
ne reste donc à traiter que la question de l’acquiescement.

                    E. L’acquiescement du Nicaragua
   54. Le Honduras affirme qu’il y a eu acquiescement du Nicaragua à la
souveraineté hondurienne sur les cayes en litige ; il s’appuie pour cela sur
le silence total du Nicaragua face aux actes de souveraineté honduriens
concernant les îles. Le Nicaragua, pour sa part, nie avoir acquiescé à ou
accepté tacitement la souveraineté du Honduras sur les cayes. Le Nica-
ragua, pour sa part, explique son silence par le fait que le Honduras a
revendiqué les cayes au mieux en 1982, c’est-à-dire après 1977, date que le
Nicaragua considère comme la date critique. Or, s’agissant du différend
sur les îles, l’arrêt de la Cour retient pour date critique l’année 2001
(arrêt, par. 129).
   55. Si après l’arrêt de la Cour de 1960 sur la sentence arbitrale rendue
par le roi d’Espagne le Nicaragua croyait encore avoir des droits sur les
îles au nord du 15e parallèle, c’est-à-dire sur les îles en litige dans la pré-
sente instance, il aurait dû le manifester plus tôt. Mais le Nicaragua ne l’a
fait ni avant ni après la cristallisation du différend sur la délimitation
maritime en 1982. Lorsque le président du Nicaragua signa le texte ori-
ginal de l’accord de libre-échange de 1998, le Nicaragua n’avait pas
encore manifesté des revendications sur les îles en litige dans la présente
instance (arrêt, par. 226). Il a fallu attendre le 21 mars 2001 pour que le
Nicaragua exprime enfin des revendications à l’égard de ces îles. Or, en
gardant le silence pendant des années, le Nicaragua a adopté une conduite
qui a pu faire croire au Honduras qu’il acceptait, pour les îles en litige, la
situation de l’uti possidetis juris telle que, à mon avis, elle s’imposait aux
Parties depuis que la sentence arbitrale de 1906 avait fixé le point termi-
nal de la frontière terrestre à l’embouchure du fleuve Coco dans la mer
près du cap Gracias a Dios.
   56. L’absence totale d’effectivités du Nicaragua dans les îles en litige et
de toute protestation de sa part contre les manifestations de souveraineté
du Honduras concernant les îles confirme une telle conclusion. De ce fait,
et compte tenu des éléments soumis à la Cour, l’acquiescement du Nica-
ragua à la souveraineté du Honduras sur les îles en litige est pour moi
établi. Pour protéger les droits qu’il revendique dans la présente instance,
le Nicaragua aurait dû, conformément au droit international, manifester
une vigilance plus intense et une opposition plus nette vis-à-vis des actes
du Honduras concernant les îles en question (voir Temple de Préah

143

799              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962,
opinion individuelle du juge Alfaro, p. 39).
   57. Se trouve ainsi confirmée la souveraineté que le Honduras a sur
les îles en litige en vertu de l’uti possidetis juris et des effectivités post-
coloniales.

                               F. Conclusion
   58. Les considérations précédentes expliquent pourquoi j’estime que la
souveraineté du Honduras sur Bobel Cay, Savanna Cay, Port Royal Cay
et South Cay bénéficie d’une triple assise juridique, les effectivités post-
coloniales et l’acquiescement du Nicaragua venant conforter le titre juri-
dique sur les îles détenu par la République du Honduras depuis 1821 en
vertu du principe de l’uti possidetis juris.

II. LA DÉLIMITATION DE ZONES MARITIMES PAR UNE FRONTIÈRE MARITIME
                                   UNIQUE

A. Le rejet de la « frontière maritime traditionnelle » revendiquée par le
                               Honduras
   59. Le Honduras a défendu l’existence d’une frontière maritime dite
« traditionnelle » le long du 15e parallèle de latitude nord, à travers la mer
territoriale et au-delà, basée initialement sur le principe de l’uti possidetis
juris (jusqu’aux 6 milles marins des anciennes eaux territoriales de la
période coloniale) et, par la suite, sur un accord tacite entre les Parties
concernant l’ensemble des zones maritimes à délimiter par la Cour en la
présente instance. En revanche, le Nicaragua a affirmé l’inexistence d’une
telle « frontière maritime traditionnelle », a accusé le Honduras d’invo-
quer ladite ligne pour éviter une délimitation maritime équitable et a
demandé à la Cour une délimitation ex novo moyennant l’application de
la méthode dite de la « bissectrice ».
   60. Il va de soi que, dans la mesure où un principe de droit interna-
tional comme l’uti possidetis juris est applicable ou s’il existe un accord,
exprès ou tacite, entre les Parties, une délimitation maritime effectuée
d’après ce principe ou cet accord ne saurait être considérée comme iné-
quitable en droit. A cet égard, il convient de rappeler ici que, tant pour la
mer territoriale que pour la zone économique exclusive et le plateau
continental visés par la convention des Nations Unies sur le droit de la
mer de 1982, les délimitations maritimes se font, au premier chef, par voie
d’accord entre les Etats intéressés.
   61. C’est en effet l’accord que privilégie la convention pour la délimi-
tation maritime de chacune des zones maritimes reconnues par le droit
international et, par voie de conséquence, pour une délimitation des trois
zones (mer territoriale, zone économique exclusive et plateau continental)
par une ligne unique telle que celle demandée à la Cour par les Parties.
Les autres éléments normatifs des articles pertinents de la convention sur

144

800               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


le droit de la mer ne sont destinés à être appliqués qu’à défaut d’accord
entre les Etats concernés.
   62. Le Honduras était par conséquent dans son droit lorsqu’il a sou-
levé, comme un préalable à la délimitation ex novo demandée par le
Nicaragua, la question de l’existence d’une « frontière maritime tradition-
nelle » entre les Parties le long du 15e parallèle de latitude nord et a
demandé à la Cour d’en tenir compte lors de sa délimitation. Mais, tacite
ou non, l’accord invoqué doit évidemment avoir existé à la date critique.
C’est à ce niveau que la « frontière maritime traditionnelle » invoquée par
le Honduras a rencontré des difficultés.
   63. En effet, la Cour, après avoir considéré l’ensemble des arguments
et les nombreux éléments de preuve du Honduras (concessions pétro-
lières ; activités et réglementation de la pêche ; patrouilles navales ;
reconnaissance par des Etats tiers ; dépositions de témoins produites
sous la forme de déclarations sous serment ; traités bilatéraux conclus par
la Colombie avec le Nicaragua (1928), le Honduras (1986) et la Jamaïque
(1993) et échanges de notes diplomatiques) ainsi que les arguments et les
éléments de contre-preuve du Nicaragua, conclut « qu’il n’existait pas en
1982 — ni à fortiori à une quelconque date postérieure — d’accord tacite
entre les Parties de nature à établir une frontière maritime juridiquement
obligatoire » (arrêt, par. 258).
   64. Comme il est dit au paragraphe 256 de l’arrêt :
         « La Cour a constaté qu’à certaines périodes, comme le montrent
      les éléments de preuve, le 15e parallèle semble avoir joué un certain
      rôle dans la conduite des Parties. Ces éléments de preuve concernent
      la période comprise entre 1961, date à laquelle le Nicaragua se retira
      des zones situées au nord du cap Gracias a Dios à la suite de l’arrêt
      rendu par la Cour sur la validité de la sentence arbitrale de 1906, et
      1977, date à laquelle le Nicaragua proposa d’engager des négocia-
      tions avec le Honduras aux fins de la délimitation de leurs zones
      maritimes dans la mer des Caraïbes. La Cour relève que, pendant
      cette période, les Parties octroyèrent plusieurs concessions pétro-
      lières indiquant que leurs limites septentrionale et méridionale se trou-
      vaient respectivement à 14° 59,8′. De plus, la réglementation de la
      pêche dans la zone semblait parfois indiquer qu’il était entendu que
      le 15e parallèle divisait les zones de pêche respectives des deux Etats.
      Enfin, le 15e parallèle était aussi considéré par certains pêcheurs
      comme une ligne divisant les zones maritimes sous juridictions nica-
      raguayenne et hondurienne. Toutefois, ces événements, survenus sur
      une courte période, ne permettent pas à la Cour de conclure qu’il
      existait une frontière maritime internationale juridiquement établie
      entre les deux Etats. »
  65. A cet égard, il faut souligner que la période en question fut bien
plus longue que celle de l’affaire du Golfe du Maine. En tout cas, en ce
qui me concerne, j’estime que les éléments de preuve présentés par le
Honduras, notamment ceux concernant les concessions pétrolières et

145

801               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


gazières et la réglementation de la pêche et des activités y relatives, mili-
tent de manière décisive en faveur de la thèse de l’existence d’un accord
tacite entre les Parties sur la frontière maritime dite « traditionnelle ». La
majorité de la Cour est d’un avis différent, que je respecte tout en ne le
partageant pas. C’est le privilège du juge de pondérer et de prendre posi-
tion sur la preuve soumise par les parties. Deux remarques seulement sur
des questions ponctuelles. La première concerne la note du ministre Paz
Barnica du 3 mai 1982. Je ne suis pas d’accord avec l’interprétation que
fait l’arrêt du texte de la note. La seconde a trait à la réponse du Nica-
ragua à la note hondurienne du 21 septembre 1979 soulignant que la cap-
ture en mer, le 18 septembre 1979, d’un navire hondurien par la marine
nicaraguayenne s’était produite « 8 milles au nord du 15e parallèle, qui
sert de limite entre le Honduras et le Nicaragua » (CMH, p. 48 ; les itali-
ques sont de moi). Or, l’arrêt n’attribue aucun effet juridique au fait que
dans sa réponse le Nicaragua ne réfuta ni réserva cette affirmation du
Honduras.

B. La non-application par l’arrêt de la succession aux eaux territoriales
        de la période coloniale en vertu de l’uti possidetis juris
   66. La conclusion de la Cour concernant l’absence, en 1982, d’une
« frontière maritime traditionnelle » juridiquement obligatoire ne règle
pas cependant toutes les questions relatives au 15e parallèle de latitude
nord posées par le Honduras. Reste celle de la succession ou non des
Parties aux 6 milles des eaux territoriales de la période coloniale en vertu
du principe de droit international de l’uti possidetis juris de 1821.
   67. Il s’agit aussi, logiquement, d’un préalable à la construction par la
Cour d’une ligne de délimitation maritime ex novo, car l’article 15 de la
convention des Nations Unies sur le droit de la mer de 1982 fait une place
aux « titres historiques » dans la délimitation de la mer territoriale, c’est-
à-dire de la première zone pour laquelle les Parties ont demandé à la
Cour de délimiter une frontière maritime unique.
   68. L’arrêt de la Cour résume comme suit la position d’ensemble à cet
égard du Honduras telle qu’elle est exposée dans le contre-mémoire :
         « [L]e Honduras soutient que le principe de l’uti possidetis juris
      auquel se réfèrent le traité Gámez-Bonilla et la sentence rendue en
      1906 par le roi d’Espagne est applicable à la zone maritime au large
      des côtes du Honduras et du Nicaragua, et que le 15e parallèle cons-
      titue la ligne de délimitation maritime résultant de l’application de ce
      principe. Il affirme que, en 1821, le Nicaragua et le Honduras ont
      succédé, notamment, à un espace maritime de 6 milles ... et que l’uti
      possidetis juris « engendre une présomption de titre du Honduras sur
      le plateau continental et la zone économique exclusive au nord du
      15e parallèle ». » (Arrêt, par. 229).
   69. Dans la duplique, le Honduras est encore plus précis sur la ques-
tion de la succession des Parties à l’espace maritime de 6 milles considéré :

146

802               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


         « Le principe de l’uti possidetis juris fournit un titre juridique pour
      déterminer que le Honduras détient la souveraineté maritime (jusqu’à
      6 milles marins aux époques coloniales et de l’indépendance) et insu-
      laire au nord du 15e parallèle qui traverse le cap Gracias a Dios, ainsi
      qu’il est confirmé dans l’ordonnance royale de 1803. Le para-
      graphe 17 de la sentence arbitrale rendue par le roi d’Espagne en 1906
      est donc exact, lorsqu’il indique : « En lesquels documents [les brevets
      royaux de 1745 et 1791] on signale donc le cap Gracias a Dios
      comme point limitrophe des juridictions concédées auxdits gouver-
      neurs du Honduras et du Nicaragua, en caractère de quoi ils furent
      nommés. » » (Duplique du Honduras (DH), p. 51, par. 3.60 ; les ita-
      liques sont dans l’original.)
   70. Le Honduras a donc posé clairement la question de l’application
de l’uti possidetis juris de 1821 aux espaces maritimes concernés par la
présente affaire en tant que question autonome, c’est-à-dire indépendam-
ment de celle de la formation de la « frontière maritime traditionnelle »
par accord tacite. A ce propos, l’arrêt déclare que, « dans certaines cir-
constances, comme celles qui ont trait à des baies et mers territoriales his-
toriques, le principe de l’uti possidetis juris pourrait jouer un rôle dans la
délimitation maritime » (arrêt, par. 232). Face aux hésitations du deman-
deur en la matière, cette conclusion de la Cour confirme la jurisprudence
pertinente de l’arrêt de 1992 en l’affaire du Différend frontalier terrestre,
insulaire et maritime (El Salvador/Honduras ; Nicaragua (intervenant)).
Je partage entièrement ce point de droit explicité par l’arrêt.
   71. Toutefois, la Cour rejette ensuite la succession aux 6 milles des
eaux territoriales de la période coloniale (« eaux juridictionnelles » dans la
terminologie espagnole de l’époque) parce que, d’après l’arrêt, le Hondu-
ras n’aurait avancé aucune raison convaincante pour expliquer pourquoi
la frontière maritime devrait suivre le 15e parallèle à partir du cap Gra-
cias a Dios, se bornant « à affirmer que la Couronne espagnole avait ten-
dance à utiliser les parallèles et les méridiens pour délimiter les juridic-
tions, sans apporter la moindre preuve que la puissance coloniale ait agi
ainsi dans ce cas particulier » (arrêt, par. 232). Ainsi, pour la Cour, le
Honduras n’aurait pas démontré que le principe de l’uti possidetis juris a
conduit à une répartition maritime le long de la ligne horizontale du
15e parallèle des 6 milles marins des eaux territoriales de la province du
Honduras et de la province du Nicaragua à l’époque coloniale. Comme il
est déclaré dans l’arrêt : « Dans les circonstances de la présente affaire, il
ne peut être dit que le principe de l’uti possidetis juris a servi de base à
une ligne de partage maritime le long du 15e parallèle. » (Par. 234.)

                                       *
   72. Les conclusions ci-dessus trouvent leur fondement ultime dans une
interprétation restrictive de la majorité concernant la portée de la sen-
tence arbitrale de 1906, et sa res judicata, que je ne partage point. Pour la
majorité, le fait que l’arbitre ait déterminé, sur la base du principe de l’uti

147

803               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


possidetis juris de 1821, que « le point extrême limitrophe commun sur la
côte atlantique » est l’embouchure du fleuve Coco près du cap Gra-
cias a Dios ne confirmerait pas l’existence d’une frontière maritime entre
les parties le long du 15e parallèle pour ce qui est des eaux territoriales de
l’époque coloniale. Pourtant, les Parties semblent avoir eu une interpréta-
tion, non concordante certes, mais beaucoup plus large aussi bien de la
portée de la sentence arbitrale de 1906 que de l’uti possidetis juris du
traité Gámez-Bonilla de 1894.
   73. Par exemple, dans la note du 19 mars 1912 envoyée par le ministre
des affaires étrangères du Nicaragua au ministre des affaires étrangères
du Honduras, dans laquelle il indique les raisons sur lesquelles se fonde le
Nicaragua pour considérer nulle la sentence du roi d’Espagne, il est dit
que
      « [l]e désaccord se trouvant ainsi défini, toute la partie de la ligne
      frontière depuis le point de la cordillère appelé Teotecacinte jusqu’à
      sa fin sur la côte atlantique et jusqu’où doit finir dans la mer la juri-
      diction des deux Etats ne fut pas démarquée. Pour décider de quelle
      façon l’on devait tracer la partie de la ligne litigieuse, l’on se décida
      à exécuter les dispositions prévues à l’article III du traité déjà cité. »
      (C.I.J. Mémoires, Sentence arbitrale rendue par le roi d’Espagne le
      23 décembre 1906, vol. I, p. 292 ; les italiques sont de moi.)


Et plus loin :
         « C’est également un principe universel que les sentences contra-
      dictoires sont dépourvues de valeur et inapplicables, et la contradic-
      tion dans laquelle tombe la sentence est patente lorsqu’elle traite du
      tronçon de ligne qui doit séparer la juridiction des deux pays dans la
      mer territoriale, parce que, après avoir établi la règle selon laquelle la
      direction de la ligne est le thalweg ou ligne de plus grande pente du
      lit du cours du bras principal du fleuve Coco, elle déclare que les
      îlots situés sur ledit bras appartiennent au Honduras, ce qui conduit
      à cette inconséquence de laisser du territoire hondurien enclavé dans
      des eaux nicaraguayennes, ce qui, au surplus, laisse sans effet la ligne
      du thalweg indiquée ; en dehors du fait de ne rien décider sur la direc-
      tion de la ligne qui, suivant le droit des gens, indique ce qui revient en
      mer à chaque république comme faisant partie de son territoire res-
      pectif. » (Ibid., p. 294 ; les italiques sont de moi.)


                                       *
  74. Dans la présente affaire, la position du Honduras sur la question
considérée peut se résumer ainsi : 1) le principe de l’uti possidetis juris
invoqué dans le traité Gámez-Bonilla, ainsi que dans la sentence rendue
par le roi d’Espagne en 1906, est applicable à la zone maritime au large

148

804              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


des côtes du Honduras et du Nicaragua ; 2) le 15e parallèle constitue la
ligne de délimitation maritime résultant de l’application du principe ; 3) le
Honduras et le Nicaragua ont, en 1821, succédé à un espace maritime de
mer territoriale de 6 milles ; 4) l’uti possidetis juris engendre une présomp-
tion de titre du Honduras sur le plateau continental et la zone économi-
que exclusive au nord du 15e parallèle.
   75. Ma position sur chacune de ces composantes de la position du
Honduras est la suivante :
   Réponse au point 1) : Sans doute. Aujourd’hui, comme principe de
droit international général, l’uti possidetis juris est applicable tant aux
délimitations terrestres qu’aux délimitations maritimes, ce qui est confirmé
par l’arrêt. Par ailleurs, le traité Gámez-Bonilla vaut pour la résolution
amiable de « tous les doutes et tous les différends pendants » et aux fins de
« démarquer sur le terrain la ligne de division indiquant la limite entre les
deux républiques » (article premier du traité). Le terme « limite » n’est
donc pas qualifié par l’adjectif « terrestre ». La pratique des Parties
confirme d’ailleurs cette interprétation, car le procès-verbal II de la com-
mission mixte du 12 juin 1900 effectua une démarcation entre les deux
républiques dans la partie du golfe ou baie de Fonseca « adjacente à
leurs côtes, celles-ci étant séparées par une distance inférieure
à 6 lieues marines. » (C.I.J. Mémoires, Sentence arbitrale rendue par le
roi d’Espagne (Honduras c. Nicaragua), vol. I, p. 235.). Voir aussi la
note nicaraguayenne du 19 mars 1912 citée au paragraphe 73 ci-dessus de
cette opinion.
   Réponse au point 2) : Oui, si l’affirmation est comprise comme s’appli-
quant à l’espace maritime de 6 milles marins de la mer territoriale à l’épo-
que coloniale ; mais non pour l’ensemble de la « frontière maritime tradi-
tionnelle », car je conviens avec le Nicaragua qu’un titre sur la zone
économique exclusive ou sur le plateau continental correspond à des
notions juridiques manifestement modernes qui n’existaient pas en 1821.
   Réponse au point 3) : Sans doute, en vertu du principe de l’uti possi-
detis juris.
   Réponse au point 4) : Je comprends ce point comme voulant dire que le
principe de l’uti possidetis juris a servi à déterminer les côtes de chacune
des Parties, lesquelles, à leur tour, constituent le fondement du titre qui
commande la délimitation des zones maritimes du plateau continental et
de la zone économique exclusive entre les Parties à la présente affaire.

                                      *
   76. L’arrêt de la Cour admet — tout comme les deux Parties — que la
sentence arbitrale de 1906 fixe le point extrême limitrophe commun sur la
côte atlantique de la frontière terrestre qu’elle établit. Alors, comment
peut-on dire, lorsque l’on est dans le contexte de l’application du principe
de l’uti possidetis juris, que rien dans la sentence arbitrale de 1906 n’in-
dique que le 15e parallèle de latitude nord a été considéré comme la ligne
frontière ? Nous avons au moins un point, le point extrême limitrophe

149

805              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


commun sur la côte atlantique dégagé par la sentence arbitrale, qui est le
« starting uti possidetis juris point » d’une ligne de délimitation de la mer
territoriale entre les Parties et, à ce titre, il peut certainement être invoqué
comme un élément de preuve d’une succession à une ligne de partage
maritime le long de la ligne horizontale du 15e parallèle pour ce qui est
des 6 milles marins ici considérés.
   77. Le fait que ce point soit situé à proximité du 15e parallèle nord près
du cap Gracias a Dios et non pas, par exemple, sur un parallèle ou un
méridien passant près du cap Camarón, de Punta Patuca, du cap Falso
ou de Sandy Bay, est un indice ou un élément, circonstanciel certes, mais
sans doute très important, parmi d’autres, pour un juge ou un arbitre
engagés dans l’application du principe de l’uti possidetis juris. La
Chambre constituée en l’affaire du Différend frontalier terrestre, insulaire
et maritime (El Salvador/Honduras ; Nicaragua (intervenant)) l’a bien com-
pris lorsqu’elle a dégagé des méthodes d’appréciation et d’interprétation
des preuves en harmonie avec la nature essentiellement historique du
principe en Amérique latine.
   78. Dire que la sentence arbitrale de 1906, comme telle, n’a pas effec-
tué une délimitation maritime dans l’Atlantique est exact, mais dire
qu’elle « n’est pas applicable » à la présente délimitation maritime entre
les Parties l’est beaucoup moins. Pour moi, en tout cas, ladite sentence est
essentielle pour savoir quelles sont les îles appartenant à l’une et à l’autre
Partie et connaître le fondement juridique, le titre, de leurs revendications
respectives dans la délimitation maritime qui fait l’objet de la présente
instance. Il faut se familiariser avec les motifs de la sentence arbitrale
pour être à même de connaître la situation de l’uti possidetis juris de 1821
le long des côtes des Parties et dans leurs zones maritimes adjacentes res-
pectives, car la terre domine la mer. Or, la terre, les façades maritimes des
Parties sont définies par la sentence arbitrale de 1906 et non pas par les
ressources de la zone économique exclusive située au large au-delà de la
mer territoriale.
   79. Quant à la question, différente, de la portée de la res judicata de la
sentence arbitrale de 1906, il faudra, s’il y a lieu, appliquer la jurispru-
dence de la Cour concernant la relation entre dispositif et motifs, car la
res judicata n’est pas seulement ce qui est écrit matériellement dans le dis-
positif d’une sentence ou d’un arrêt (voir, par exemple, l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt du
26 février 2007, par. 26).


                                       *
   80. Je ne peux suivre la majorité de la Cour lorsque l’arrêt ignore pra-
tiquement les données de fait historiques, géographiques et juridiques
développées dans les motifs de la sentence arbitrale de 1906. Je voudrais
souligner toute l’importance de la documentation de cette affaire arbi-

150

806              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


trale pour une application du principe de l’uti possidetis juris à la pré-
sente délimitation maritime, documentation fournie à la Cour en 1960
par les Parties qui sont les mêmes Parties que celles à la présente espèce
(voir C.I.J. Mémoires, Sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906, vol. I et II).
   81. Si l’on consulte les motifs de la sentence arbitrale et la documenta-
tion en question — invoqués d’ailleurs par le défendeur —, on peut
apprécier toute l’importance du rôle historique du cap Gracias a Dios en
tant que point saillant séparant les côtes de la province du Honduras de
celles de la province du Nicaragua, et avoir ainsi une vision de l’espace de
mer territoriale de 6 milles qui correspondait avant le 15 septembre 1821
à l’une ou à l’autre en tant que provinces coloniales espagnoles.

   82. Cette vision est d’ailleurs suffisamment précise — aux fins d’une
application du principe de l’uti possidetis juris — pour pouvoir reconnaî-
tre et affirmer que c’était bien au niveau du parallèle passant par le cap
Gracias a Dios (ou 15e parallèle de latitude nord) que, le jour de l’indé-
pendance, se terminait la zone de mer territoriale continentale de la
République du Honduras et commençait la zone de mer territoriale conti-
nentale de la République du Nicaragua venant du nord et vice versa
venant du sud. Nous parlons bien entendu d’une « délimitation » de 1821
et non pas d’une « démarcation » en mer de 2007. Car, comme il est dit
dans la sentence arbitrale de 1906 :
         « Considérant que, de tout cet exposé, il résulte que le point qui
      répond le mieux au point de vue du droit historique, de l’équité et du
      caractère géographique pour servir de limite commune entre les deux
      Etats limitrophes sur la côte de l’Atlantique est le cap Gra-
      cias a Dios, et que ce cap marque le point qui a été le point terminus
      de l’expansion ou de la conquête du Nicaragua au nord et du Hon-
      duras au sud. » (Recueil international des traités du XXe siècle, Des-
      camps et Renault, 1906, p. 1035.)

   83. J’ai parfois le sentiment, en lisant l’arrêt, que la Cour exige trop,
pour la preuve de l’uti possidetis juris et pour la définition de ce qui était,
au début du XIXe siècle, une délimitation maritime des eaux territoriales
entre côtes adjacentes de deux Etats. Il faut se demander si, à l’époque,
même en Europe, il était d’usage d’effectuer une délimitation collatérale
de la mer territoriale par des lignes précises définies dans des traités
conclus en bonne et due forme. J’ai des doutes à cet égard. En outre, dans
la présente instance, les preuves, les informations et la géographie étaient
particulièrement claires pour une application de l’uti possidetis juris à la
délimitation des premiers 6 milles de la mer territoriale entre les côtes
continentales concernées des Parties.


                                      *
151

807               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


   84. Le Honduras affirme que le 15e parallèle est la ligne de partage
entre les Parties de l’espace maritime des 6 milles des eaux territoriales
hérité de l’Espagne. Il a notamment invoqué le fait que, conformément
au décret royal du 23 août 1745, origine du partage de la juridiction dans
l’espace maritime en cause entre le gouverneur du Honduras et le com-
mandement général du Nicaragua, et au décret royal de 1803, le cap Gra-
cias a Dios marquait la séparation entre les deux juridictions, ainsi que la
propension de la Couronne espagnole à utiliser des parallèles et méridiens
pour définir les divisions juridictionnelles.
   85. En outre, le Honduras a soumis à la Cour, en tant qu’éléments de
preuve, des cartes géographiques (en particulier un « Plan géographique
du vice-royaume de Santa Fé de Bogotá, nouveau royaume de Gra-
nada, 1774 » (duplique du Honduras (DH), vol. 2, annexe 232)) et les avis
de deux experts annexés à la duplique, à savoir :
1) un « avis du professeur docteur José Manuel Pérez-Prendes Muñoz-
   Arraco sur les capitaineries générales et les Gouvernements espagnols
   dans le droit historique d’outre-mer. Compétences générales. Applica-
   tion dans les terres et mers qui appartiennent aujourd’hui à la Répu-
   blique du Honduras » (ibid., vol. 2, annexe 266) ; et
2) un « avis du professeur docteur Mariano Cuesta Domingo sur la ques-
   tion des droits honduriens dans les eaux de l’océan Atlantique. Les
   limites maritimes du Honduras dans l’océan Atlantique » (ibid.,
   annexe 267).
  86. Les conclusions de l’avis du professeur Pérez-Prendes sont les sui-
vantes :
         « 1. Les pouvoirs conférés par la législation d’outre-mer aux capi-
      taineries générales incluaient, explicitement et de tout temps, les
      actions jugées opportunes par ces autorités dans l’ensemble des es-
      paces maritimes adjacents à leurs côtes.
         2. La capitainerie générale de Guatemala, dont relevait le Gou-
      vernement du Honduras, exerçait les pouvoirs en question depuis
      des ports spécifiquement honduriens.
         3. Cet exercice fut constant entre le XVIe et le XIXe siècle et se
      manifesta notamment par la reconnaissance, le contrôle et la défense
      de la zone atlantique baignant le littoral de ce qui est aujourd’hui la
      République du Honduras, surtout dans la région du cap Gra-
      cias a Dios.
         4. Ces pouvoirs étaient définis comme s’exerçant dans une zone
      incluant des territoires et des espaces maritimes, et l’opinion générale
      considérait que les lignes de délimitation terrestres se prolongeaient
      en mer.
         5. Nous avons également cité dans cet avis des témoignages attes-
      tant que les îles incluses dans les espaces maritimes cités dans la
      conclusion précédente relevaient de la juridiction et du pouvoir des
      autorités militaires stationnées sur la terre dont elles étaient perçues

152

808              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


      comme le prolongement (dans le cadre de l’extension des limites)
      dans l’espace maritime adjacent. » (DH, vol. 2, annexe 266.)
 87. En ce qui concerne le deuxième avis, le professeur Mariano Cuesta
Domingo conclut que
      « [l]e parallèle traversant le cap Gracias a Dios (qui peut très bien
      être désigné comme le 15e parallèle) est celui qui — sous une forme
      parfaitement géométrique, astronomique, géographique, historique
      et juridique (Indiano) — constitue la limite claire et indubitable des
      eaux honduriennes dans le Sud » (ibid., annexe 267).

                                     *
   88. Au cours de la phase orale, le Nicaragua s’en est pris au premier
des avis ci-dessus, prétendant qu’il souffrait de graves lacunes normatives
et invoquant à ce propos les instruments suivants : 1) l’ordonnance royale
sur les garde-côtes du 22 mai 1802 ; 2) l’instruction pour la gouverne des
garde-côtes aux Indes de 1803 ; 3) l’ordonnance sur les navires corsaires
de 1796, revisée en 1801 ; et 4) l’ordonnance relative au régime et au gou-
vernement militaire des immatriculations maritimes (matrícula del mar)
de 1802 (CR 2007/7). Je ne vois pas en quoi le texte de ces instruments,
soumis aux juges lors des audiences, modifie les conclusions générales qui
découlent des avis émis par les experts honduriens.

   89. Mais le Nicaragua ne s’est pas limité à parler d’éléments de preuve.
Il a soumis des arguments présentés sous la forme d’une thèse intitulée
« La mer, un espace unitaire sous juridiction unique dans la monarchie
espagnole », accompagnée d’une interprétation historique concernant « le
régime de la mer adjacente aux côtes de la capitainerie générale du Gua-
temala » et affirmait d’une autre que « les établissements de la côte de
Mosquitos ne furent jamais sous la juridiction de l’intendance de
Comayagua (Honduras) ». Pour l’interprétation de ces événements his-
toriques, je m’en tiens à ce qui résulte de la sentence arbitrale de 1906
(voir par exemple le paragraphe 42 de la présente opinion).

                                     *
   90. Reste cependant à considérer l’argument principal de la thèse du
Nicaragua lorsqu’il affirme que, sous l’ancienne monarchie espagnole,
« toute la mer » était un espace unitaire sur lequel une juridiction spéciale
et centralisée, celle de la marine royale, s’appliquait à titre exclusif. Une
fois faite une affirmation aussi fracassante, l’argument se poursuit en
indiquant que la juridiction sur la mer territoriale appartenait aux auto-
rités espagnoles à Madrid et non pas aux autorités locales d’Amérique, y
compris les capitaineries générales, pour, finalement, se terminer en affir-
mant que la revendication par la Couronne espagnole d’une mer territo-
riale de 6 milles ne permet de « rien ... inférer s’agissant de la limite de

153

809              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


cette mer territoriale entre les provinces du Honduras et du Nicaragua »
(arrêt, par. 231 ; les italiques sont dans l’original). Nous sommes donc
devant une espèce de syllogisme.
   91. Mais c’est un syllogisme qui ne tient pas. Disons, tout d’abord, que
la prémisse majeure est inexacte dès lors que le droit historique espagnol
— en tout cas au XVIIIe siècle (décret royal du 17 décembre 1760) —
distinguait déjà les eaux juridictionnelles espagnoles adjacentes à la côte
(les 6 milles) et le reste de la mer, sans préjudice de l’existence des eaux ou
baies historiques espagnoles comme celles du golfe de Fonseca dont le
Nicaragua est riverain. Dans ces conditions, comment peut-on affirmer
que pour l’ancienne monarchie espagnole toute la mer était un « espace
unitaire » ?
   92. Si la première prémisse est inexacte, la deuxième ne l’est pas moins,
car les rois espagnols du siècle des Lumières étaient, comme ailleurs en
Europe, à la tête de monarchies absolues où la source, modification et fin
de toute compétence, n’était que la volonté du roi. Tout émanait de sa
personne, avec l’assistance des ministres, des organes et des administra-
tions d’un côté et de l’autre de l’Atlantique. Ainsi, toutes les juridictions,
générales ou spéciales, territoriales ou de fonction, gouvernementales ou
judiciaires, civiles, militaires ou de la marine, étaient organisées autour et
en fonction de la personne du roi et, dans ce sens, toutes étaient centra-
lisées en ce qui concerne tant l’Espagne que les territoires d’outre-mer de
la monarchie. Toute compétence ou juridiction d’un organe, d’un repré-
sentant ou d’un fonctionnaire s’exerçait au nom du roi et n’était qu’une
délégation de son pouvoir souverain.
   93. Mais que veut en fait prouver le Nicaragua avec sa thèse ? Tout
simplement nier aux Républiques du Honduras et du Nicaragua le béné-
fice de l’espace marin de 6 milles dont jouissaient à la fin de l’époque
coloniale la province espagnole du Honduras et celle du Nicaragua. En
d’autres termes, le Nicaragua nie aux républiques issues de ces anciennes
« provinces coloniales » ledit espace maritime en tant que partie du legs
territorial de l’Espagne, comme Etat prédécesseur, afin d’écarter l’appli-
cation du principe de l’uti possidetis juris en l’espèce. Ainsi, les républi-
ques établies sur le territoire d’une ancienne « province coloniale » espa-
gnole en Amérique n’auraient reçu en vertu dudit principe que des « dry
coasts » de même, éventuellement, que les « vice-royautés » et les « capi-
taineries générales », car la thèse de la mer, espace unitaire géré par une
juridiction centralisée à Madrid, ne permet pas de faire de distinction
entre les « provinces coloniales » et les autres entités administratives ter-
ritoriales établies par la Couronne espagnole en Amérique.

  94. Or, tout cela ne peut se produire du fait de l’organisation de juri-
dictions ou compétences par le droit historique espagnol, car la définition
des sujets actifs et de l’objet du principe de l’uti possidetis juris appartient
au droit international et non au droit historique espagnol. Le rôle que
joue le génitif « juris » dans le principe ne concerne que la preuve de l’exis-
tence d’une mer territoriale de 6 milles le long des côtes des territoires de

154

810              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


la Couronne espagnole en Amérique. Ce rôle ne va pas plus loin. Il
s’ensuit que la gestion centralisée ou non de la mer par la Couronne espa-
gnole est dépourvue de toute pertinence pour la détermination, par le
droit international, des Etats successeurs de la monarchie espagnole pou-
vant bénéficier, dès la date de leur indépendance, desdits 6 milles de mer
territoriale en tant que partie du « legs territorial » de l’Etat prédécesseur.


                                      *
   95. Ainsi, la thèse nicaraguayenne se fonde sur une confusion concep-
tuelle entre les rôles respectifs en la matière du principe de droit interna-
tional de l’uti possidetis juris et du droit historique espagnol en Améri-
que. En outre, elle n’est pas non plus conforme aux réalités du droit
historique espagnol. Le fait que, dans la seconde moitié du XVIIIe siècle,
la marine royale ait été réorganisée pour essayer de faire d’elle un instru-
ment plus efficace dans l’exercice de ses propres compétences telles que
définies par le roi ne change rien au fait que même la marine royale était
représentée sur le sol américain par des chefs de départements de la
marine, par exemple aux Apostaderos de La Havane et Cartagena de
Indias. Comment la marine aurait-elle pu, autrement, contribuer d’une
manière efficace, en tant que force complémentaire, à la défense et à la
sécurité des territoires américains de la monarchie ainsi qu’à la préven-
tion et à la répression de la contrebande dans la mer des Caraïbes au
bénéfice du Trésor royal ? Dans ces circonstances, parler de « titres exclu-
sifs » ne veut pas dire grand-chose. Tout était du ressort du titre exclusif
en possession du roi lui-même, c’est-à-dire de son titre sur la marine
royale et sur tout le reste.
   96. L’existence d’une juridiction spéciale de la marine n’excluait pas
l’exercice dans la mer territoriale de 6 milles des compétences de caractère
gouvernemental, militaire ou maritime d’une capitainerie générale ou d’un
gouvernement provincial (ces derniers furent également renforcés avec
l’introduction du système des intendants au XVIIIe siècle). Les compé-
tences en mer d’un capitaine général ou d’un gouverneur ne furent pas en-
tamées par celles de la marine royale. Elles étaient plus ou moins larges,
selon ce que décidait le roi lors de leur désignation ou durant leur mandat.
   97. Le brevet royal du 23 août 1745 nommant le colonel Juan de Vera

      « gouverneur et commandant général de la province du Honduras et
      commandant général des armées de ladite province du Honduras et
      de celles comprises depuis l’endroit où prend fin la juridiction du
      gouverneur et capitaine général de la province du Yucatan jusqu’au
      cap Gracias a Dios » (C.I.J. Mémoires, Sentence arbitrale rendue par
      le roi d’Espagne le 23 décembre 1906, vol. I, p. 382),

et celui nommant Alonso Fernández de Heredia « gouverneur et com-

155

811               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


mandant général de la province de Nicaragua et commandant général des
armées depuis le cap de Gracias a Dios jusqu’à la rivière Chagres » (C.I.J.
Mémoires, Sentence arbitrale rendue par le roi d’Espagne le 23 décembre
1906, p. 379) concernaient la guerre en cours, la sécurité et la défense des
côtes ainsi que la répression du commerce illicite.

   98. En outre, un capitaine général d’une capitainerie ou un gouverneur
d’une province pouvaient être appelés, à tout moment, à exercer des acti-
vités de toutes sortes sur terre comme en mer. A ce propos, les instruc-
tions royales du 23 août 1745 au colonel Juan de Vera sont particulière-
ment instructives (ibid., p. 385). En outre, les instructions pouvaient
autoriser l’exercice de compétences au-delà de la zone des 6 milles,
comme le Nicaragua lui-même le reconnaît implicitement dans le passage
suivant de sa réplique :
         « [L]es ordres donnés par le monarque à ces capitaines généraux et
      autres représentants de combattre les actes de piraterie, les corsaires
      et la contrebande dans une zone géographique plus ou moins définie
      ne sauraient en aucun cas être assimilés à des actes d’attribution d’une
      compétence territoriale sur la haute mer. » (RN, p. 66, par. 4.61.)
   99. Ainsi, dans un même espace, qu’il soit terrestre ou maritime,
coexistaient plusieurs juridictions, chaque titulaire exerçant l’activité ou
la fonction qui lui était dévolue par la législation générale ou les instruc-
tions particulières du monarque. Les conflits de juridictions étaient fré-
quents. Ils étaient résolus par l’autorité supérieure et, en dernière ins-
tance, par le roi lui-même.

                                      *
   100. Finalement, le Nicaragua s’est rabattu sur l’indivision des eaux de
l’espace maritime des 6 milles de la mer territoriale. Il l’a fait dans les
termes suivants :
        « [L]a seule chose que l’on puisse dire est que, à la date de l’indé-
      pendance, une souveraineté conjointe des républiques riveraines se
      produisit sur les eaux de la Couronne [espagnole] ... et perdure tant
      que l’on ne procédera pas à une délimitation des espaces correspon-
      dant à chacune d’elles. » (CR 2007/3, p. 35, par. 82.)
Cela équivaut à admettre qu’il y a bel et bien eu succession de la Répu-
blique du Nicaragua et de la République du Honduras aux 6 milles
d’eaux territoriales de la période coloniale au large du cap Gracias a Dios
en vertu du principe de l’uti possidetis juris, sans préjudice du partage
entre les Parties de ces eaux qui, d’après le Nicaragua, restait à effectuer.

   101. Disons à ce propos que, dans la zone de mer territoriale à déli-
miter entre les côtes continentales des Parties dans la présente affaire, les
circonstances juridiques et de géographie physique et politique ne sont

156

812              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


pas celles du golfe de Fonseca. L’indivision, sans plus, ne signifie pas que
l’on soit devant une situation de souveraineté conjointe. Pour cela, il faut
encore que les eaux indivisées en question se trouvent placées dans une
situation ou une structure de communauté qui n’existe pas en l’espèce. La
Chambre de 1992 a été très claire à cet égard (Différend frontalier ter-
restre, insulaire et maritime (El Salvador/Honduras ; Nicaragua (inter-
venant)), arrêt, C.I.J. Recueil 1992, p. 599, par. 401).

                                       *
   102. Les conclusions des avis d’experts soumis par le Honduras m’ont
conforté dans ma conviction — fondée sur l’ensemble de la documenta-
tion de l’affaire — que la ligne du 15e parallèle nord (c’est-à-dire la pro-
jection en mer du parallèle correspondant environ au cap Gracias a Dios)
était — au moins au cours du XVIIIe siècle — la ligne de division entre
les juridictions de l’une et de l’autre province coloniale considérée, y com-
pris pour les 6 milles d’eaux territoriales de l’époque (décret royal du
17 décembre 1760).
   103. L’état de choses qui existait sur place en 1821 correspondait à
l’évidence, cela tombe sous le sens lorsqu’on lit le dossier judiciaire de
l’affaire, à une situation où d’après le principe de droit international de
l’uti possidetis juris la ligne du parallèle passant par le cap Gracias a Dios
faisait fonction de ligne de partage pour la zone des 6 milles des anciennes
eaux territoriales de l’époque coloniale entre les nouvelles républiques
dans la mer de Caraïbes.
   104. Les parties le savaient bien en 1821, comme le prouve la note
diplomatique de 1844 (paragraphe 47 de la présente opinion), et la sen-
tence arbitrale de 1906 le leur confirma. Il est vrai qu’aucune des Parties
n’a soumis à la Cour des documents ou des cartes espagnoles concernant
le tracé d’une ligne de division de la zone des 6 milles le long du 15e paral-
lèle, mais les deux parties ont, dès le lendemain de l’indépendance, agi
comme si une telle division maritime existait véritablement entre les deux
provinces à l’époque coloniale.
   105. Ce constat confirmé, il n’y a plus lieu de procéder à d’autres
recherches. La conduite des Parties est désormais l’expression authen-
tique de l’uti possidetis juris de 1821. Comme la Chambre de la Cour de
1992 l’a déclaré, si l’uti possidetis juris est susceptible d’être interprété par
un traité ou par la décision d’un juge ou arbitre international, on voit mal
pourquoi il ne pourrait pas l’être par le biais d’un acquiescement ou
d’une reconnaissance des Parties (C.I.J. Recueil 1992, p. 401, par. 67).
   106. Finalement, l’arrêt semble ne pas se soucier du tout du fait que
l’uti possidetis juris est un principe d’application automatique (C.I.J.
Recueil 1992, p. 565, par. 345). Lors de l’indépendance, les limites des
divisions administratives coloniales, terrestres ou maritimes en cause sont
transformées en frontières internationales « by operation of the law ».
Aucun acte de volonté complémentaire n’est nécessaire.
   107. En outre, depuis la démarcation effectuée en 1962 par la commis-

157

813              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


sion mixte (OEA), les Parties savent aussi que le point terminal de la
frontière terrestre résultant de l’uti possidetis juris se trouve dans le che-
nal principal de l’embouchure du fleuve Coco dans la mer, à proximité du
cap Gracias a Dios, par exactement 14° 59,8′ de latitude nord (14° 59′ 48″
de latitude nord) et 83° 08,9′ de longitude ouest (83° 08′ 54″ de longitude
ouest), ce chenal principal étant « easterly oriented » (voir rapport et carte
de la commission mixte), c’est-à-dire dans la direction vers le large du
15e parallèle de latitude nord environ.

                                       *
   108. Mais l’arrêt est d’un avis différent de celui de l’auteur de la pré-
sente opinion. En effet, au paragraphe 232, la Cour exige davantage de la
part du Honduras sur le plan de la preuve. Pour la Cour, le Honduras
aurait dû démontrer que la frontière maritime devrait suivre le 15e paral-
lèle à partir du cap Gracias a Dios et produire la preuve que la puissance
coloniale avait utilisé dans ce cas particulier les parallèles et les méridiens.
   109. Or, ce standard est trop strict s’agissant d’apprécier une situation
d’uti possidetis juris concernant deux Etats qui, en 1821, avaient une
même lecture de ce principe pour l’espace maritime concerné. Cela me
confirme dans ma critique de l’arrêt pour avoir opté pour une méthode
un peu trop mécanique et « ahistorique » dans l’appréciation de la preuve
de faits relevant de l’application du principe de l’uti possidetis juris.
   110. En conséquence de cette conclusion, l’arrêt considère que le Hon-
duras n’est pas en possession d’un « titre historique » pouvant être invo-
qué en relation avec l’interprétation et l’application de l’article 15 de la
convention des Nations Unies sur le droit de la mer aux fins de la déli-
mitation de la mer territoriale continentale dans la présente affaire. Il va
sans dire que, sur la base des considérations qui précèdent, je suis d’un
avis contraire à cette conclusion de la Cour. En fait, c’est la première rai-
son de mon vote contre les alinéas 2) et 3) du dispositif de l’arrêt.

 C. La délimitation ex novo des zones maritimes effectuée par l’arrêt


1. Les revendications maritimes des Parties et la question de la
   définition de la « zone en litige »
   111. Dans la présente affaire, les Parties ont adopté des approches fon-
damentalement différentes quant à la délimitation de leur « frontière mari-
time unique » dans la mer des Caraïbes. Le Nicaragua affirme qu’il n’existe
pas de frontière maritime et prie la Cour de tracer une ligne frontière. Le
Honduras, pour sa part, soutient qu’il existe actuellement une ligne fron-
tière maritime traditionnelle acceptée le long du 15e parallèle et prie la
Cour de confirmer en conséquence ladite ligne frontière. Ces positions de
principe inspirent les exposés écrits et les plaidoiries respectives de l’une et
de l’autre Partie ainsi que les termes de leurs conclusions finales.

158

814               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


  112. Ainsi, le Nicaragua prie la Cour de dire et juger que
      « [l]a bissectrice des lignes représentant les façades côtières des deux
      Parties, telle que présentée dans les écritures et à l’audience, et tracée
      à partir d’un point fixe situé à 3 milles environ de l’embouchure
      du fleuve par 15° 02′ 00″ de latitude nord et 83° 05′ 26″ de longitude
      ouest, constitue la frontière maritime unique aux fins de la délimita-
      tion des zones en litige de la mer territoriale, de la zone économique
      exclusive et du plateau continental dans la région du seuil nicara-
      guayen ».
  113. Le Honduras, pour sa part, prie la Cour de dire et juger que,

      « [à] l’est du point situé par 14° 59,8′ de latitude nord et 83° 05,8′ de
      longitude ouest, la frontière maritime unique séparant les mers terri-
      toriales, zones économiques exclusives et plateaux continentaux res-
      pectifs du Honduras et du Nicaragua suit le parallèle 14° 59,8′ de lati-
      tude nord, c’est-à-dire la frontière maritime actuelle, ou suit une ligne
      d’équidistance ajustée, jusqu’à atteindre la juridiction d’un Etat tiers ».
   114. Pour la délimitation, une première conséquence de ces revendica-
tions des Parties est que la « zone en litige » qu’elles définissent ne corres-
pond pas avec l’« aire » où la délimitation maritime doit être effectuée
compte tenu de la géographie côtière concernée par la délimitation. En
effet, la ligne bissectrice revendiquée par le Nicaragua sur la base de la
totalité des façades maritimes de l’une ou de l’autre Partie, la ligne du
15e parallèle de latitude nord revendiquée par le Honduras et par exemple
aux fins de l’argument le 80e méridien de longitude ouest dessinent
une « zone en litige » en forme de triangle qui est tout à fait artificielle en
ce sens qu’elle se trouve déconnectée de la réalité des circonstances géo-
graphiques, juridiques ou historiques d’une affaire relative à la délimita-
tion des espaces maritimes se trouvant situés au nord et au sud de
l’embouchure dans la mer du fleuve Coco au cap Gracias a Dios.
   115. La majorité de la Cour semble présupposer qu’un partage égal,
ou presque, du triangle ci-dessus constituerait, dans les circonstances de
l’espèce, un résultat équitable. Je ne le pense pas. Il est vrai que le ratio
entre les zones du triangle ci-dessus attribuées au Nicaragua et celles
attribuées au Honduras est d’environ 3 : 4 (1 :1,3) en faveur du Honduras
(dont une extension importante en qualité de mer territoriale à cause des
îles). Mais l’on ne saurait négliger le fait que, si la bissectrice revendiquée
par le Nicaragua visait, certes, à étayer son ambition politique relative-
ment récente (1994-1995) d’aller au-delà du 82e méridien et d’atteindre le
17e parallèle au voisinage du banc de Rosalinda, il lui manquait la crédi-
bilité juridique car la bissectrice en question était fondée 1) sur l’ensemble
de façades maritimes de l’un et de l’autre Etat indépendamment de leur
rapport avec l’aire de la délimitation et, en outre, 2) ces façades côtières
étaient remplacées par des lignes droites sans relation avec la géographie
physique de la côte.

159

815              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


   116. Le demandeur, le Nicaragua, a procédé en invoquant en faveur
de sa bissectrice l’équité ou des principes équitables en rapport avec la
délimitation du plateau continental et de la zone économique exclusive,
tout en laissant dans l’arrière-plan les singularités de la délimitation de la
mer territoriale. Pour sa part, le Honduras a défendu la ligne maritime
traditionnelle le long du 15e parallèle comme frontière entre le cap Gra-
cias a Dios et le 82e méridien pour les trois zones maritimes en litige.
   117. Pour la définition de la « zone en litige », la ligne bissectrice reven-
diquée par le demandeur constitue un artifice source en l’espèce d’une
distorsion, d’un effet inéquitable. L’arrêt ne corrige pas cet effet. Il ne
décourage donc pas cette sorte de revendications des Etats. Il convient
d’ajouter que la position principale du défendeur n’a pas aidé non plus à
rétablir dans un premier moment une définition plus équilibrée de la
« zone en litige » en ce qui concerne la limite sud de ladite zone (la conclu-
sion alternative hondurienne d’une ligne d’équidistance ajustée fut sou-
mise à l’audience). Ainsi, les lignes demandées, au premier chef, par les
Parties ont eu pour conséquence que la zone de chevauchement de leurs
revendications respectives est située au nord du 15e parallèle.

2. Le droit applicable à la délimitation maritime
   118. Le Honduras (5 octobre 1993) et le Nicaragua (3 mai 2000) étant
devenus parties à la convention des Nations Unies sur le droit de la mer
de 1982, la convention est maintenant en vigueur entre les Parties. Les
articles pertinents de la convention sont donc applicables en tant que droit
conventionnel dans le présent différend tel que le déclare très correcte-
ment l’arrêt (par. 261). Cependant, le poids des traditions étant ce qu’il
est, l’économie de l’arrêt dans son ensemble s’inspire davantage de la
jurisprudence que du texte de la convention. Par exemple, il est difficile-
ment explicable, en vue des problèmes géomorphologiques posés par
l’embouchure du fleuve Coco, que l’arrêt garde le silence sur les articles 7,
alinéa 2, et 9 de la convention. En revanche, les citations de la jurispru-
dence sont abondantes au détriment souvent de la singularité de la déli-
mitation de la mer territoriale.

3. Zones à délimiter et méthodologie adoptée par l’arrêt : l’abandon de
   l’équidistance et de la délimitation par étapes en faveur de la
   méthode de la bissectrice
   119. Dans le paragraphe 262, l’arrêt se penche sur les diverses zones
maritimes à délimiter par la Cour par une frontière maritime unique et
arrive à certaines conclusions sur la méthodologie à appliquer aux fins de
la délimitation. L’arrêt reconnaît : 1) que, dans les parties occidentales de
la zone à délimiter, les côtes continentales des Parties sont adjacentes et
que sur une certaine distance la frontière délimitera exclusivement leurs
mers territoriales ; 2) que les quatre îles en litige au nord du 15e parallèle
attribuées par l’arrêt au Honduras ainsi qu’Edinburgh Cay, la caye nica-

160

816              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


raguayenne située au sud du 15e parallèle, peuvent engendrer leur propre
mer territoriale pour l’Etat côtier. Il précise également que ni l’une ni
l’autre Partie n’a revendiqué pour ces îles de zone maritime au-delà de la
mer territoriale.
   120. Je suis d’accord avec ces précisions, mais le suis beaucoup moins
avec les conclusions de l’arrêt sur la méthodologie à suivre pour détermi-
ner le tracé de la frontière maritime unique, certes non sur le plan des
principes, mais sur leur application en l’espèce. Ainsi, j’admets parfaite-
ment que, pour s’acquitter de sa tâche, la Cour doive appliquer d’abord
et avant tout les règles qui ont trait à la délimitation de la mer territo-
riale, sans oublier que sa tâche ultime consiste à tracer une limite mari-
time unique qui soit valable aussi à d’autres fins.

   121. Mais là n’est pas ce que fait l’arrêt. En effet, celui-ci va écarter
d’emblée la méthode de l’équidistance spécifiquement et expressément
mentionnée à l’article 15 (délimitation de la mer territoriale) de la conven-
tion sur le droit de la mer de 1982 en invoquant l’existence de « circons-
tances spéciales » pour se placer, ensuite, dans le cadre des règles de la
convention relatives à la délimitation de la zone économique exclusive
(art. 74) et du plateau continental (art. 83) — lesquelles n’imposent au
juge, en l’absence d’accord entre les parties, que la condition de procéder
« conformément au droit international tel qu’il est visé à l’article 38 du
Statut de la Cour international de Justice, afin d’aboutir à une solution
équitable » —, voire même dans le cadre de la règle coutumière dite « des
principes équitables et des circonstances pertinentes » (arrêt, par. 271).

   122. Par conséquent, les efforts déployés ces dernières années pour
rendre plus objectives les décisions judiciaires relatives à des délimitations
maritimes moyennant le tracé, dans une première étape, d’une ligne
d’équidistance provisoire, quitte, dans un deuxième temps, à l’ajuster à la
lumière de « circonstances spéciales » ou de « circonstances pertinentes »,
se trouvent écartés. L’on revient donc à l’idée que chaque délimitation
est un unicum, c’est-à-dire que l’on retombe dans le pragmatisme et la
subjectivité.
   123. Le moins que l’on puisse dire est que l’arrêt ne place pas la mé-
thode de l’équidistance au cœur de la démarche qu’il convient de suivre
dans la présente affaire pour le tracé d’une frontière maritime unique,
sauf en ce qui concerne le segment délimitant la mer territoriale des îles.
Selon l’arrêt, une série de difficultés empêchait la Cour de définir des
points de base et de construire une ligne d’équidistance provisoire pour
établir la frontière maritime unique délimitant les espaces maritimes au
large des côtes continentales des Parties (arrêt, par. 280). Voyons quelles
sont ces « difficultés ».
   124. En premier lieu, l’arrêt rappelle que ni l’une ni l’autre des Parties
ne fait valoir à « titre principal » qu’une ligne d’équidistance provisoire
constituerait la méthode de délimitation la plus indiquée, pour reconnaî-
tre ensuite qu’en effet le Honduras a présenté à l’issue de ses plaidoiries

161

817              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


une ligne d’équidistance provisoire comme « solution de rechange » par
rapport à sa ligne de prédilection qui est le 15e parallèle. Il s’agit d’une
ligne (d’azimut 78° 48′ environ) tracée à partir de deux points de base
situés sur la laisse de basse mer du point apparaissant, d’après une pho-
tographie satellite récente, comme le plus oriental des côtes continentales
hondurienne et nicaraguayenne au cap Gracias a Dios. Cette ligne était
ajustée par le Honduras pour tenir compte de la mer territoriale de
12 milles des cayes situées au nord et au sud du 15e parallèle (voir arrêt,
par. 276).
   125. La position des Parties sur la méthode de l’équidistance est loin
d’être la même. L’une des Parties, le Honduras, a présenté comme l’on
vient de le dire une ligne d’équidistance provisoire tracée à partir de deux
points de base situés sur les côtes continentales de l’une et de l’autre des
Parties et a en outre demandé à la Cour dans ses conclusions finales, à
titre alternatif à la ligne du 15e parallèle, une ligne d’équidistance ajustée.
Le Nicaragua en revanche a soutenu tout au long de la procédure, ainsi
que dans ses conclusions finales, que la présente affaire n’était pas de
celles dans lesquelles la méthode de l’équidistance et des circonstances
spéciales ou pertinentes serait appropriée aux fins de la délimitation à
effectuer, à cause, selon lui, de l’instabilité de l’embouchure du fleuve
Coco. Pour le Nicaragua, la Cour doit construire l’ensemble de la
frontière maritime unique à partir de la bissectrice de l’angle formé par
deux lignes représentant l’ensemble de la façade côtière des Parties
(d’azimut 52° 45′ 21″).
   126. L’arrêt passe ensuite en revue les difficultés d’ordres géographique
et géologique signalées par les Parties. A cet égard, il est souligné que le
cap Gracias a Dios, où prend fin la frontière terrestre, est une projection
territoriale très convexe touchant à un littoral concave de part et d’autre,
au nord et au sud-ouest. Dans une telle configuration géographique, les
deux points de base à situer sur l’une et l’autre rive du fleuve Coco
auraient, d’après l’arrêt, une importance critique dans le tracé de la ligne
d’équidistance et, étant très proches l’un de l’autre, une erreur quelcon-
que dans leur emplacement s’amplifierait tout au long de la ligne d’équi-
distance, en particulier à mesure que celle-ci s’éloignerait vers le large.
Par ailleurs, les sédiments charriés et déposés en mer par le fleuve Coco
conféreraient un morphodynamisme marqué à son delta, ainsi qu’au lit-
toral au nord et au sud du cap. Et l’arrêt de conclure que l’accrétion conti-
nue du cap risque de rendre arbitraire et déraisonnable, dans un avenir
proche, toute ligne d’équidistance qui serait tracée aujourd’hui (arrêt,
par. 277).
   127. Enfin, l’arrêt ajoute que les Parties elles-mêmes n’ont revendiqué
ou accepté aucun point de base viable au cap Gracias à Dios et qu’il sub-
siste, apparemment, encore entre les Parties des divergences quant à
l’interprétation et à l’application de la sentence arbitrale rendue en 1906
par le roi d’Espagne au sujet de la souveraineté sur les îlots formés près
de l’embouchure du fleuve Coco et de l’établissement du point extrême
limitrophe commun sur la côte atlantique (arrêt, par. 278 et 279).

162

818              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


   128. De toutes ces considérations et difficultés signalées dans l’arrêt
pour justifier que la Cour s’abstienne en l’espèce de recourir à la méthode
de l’équidistance, même dans une première démarche provisoire, les
seules qui me semblent éventuellement à retenir en tant que circonstances
« spéciales » ou « pertinentes » sont celles qui concernent la configuration
géographique du littoral de part et d’autre du cap Gracias a Dios et l’ins-
tabilité du delta du fleuve Coco à son embouchure. Il s’agit certainement
de deux circonstances de géographie physique à prendre en considération
dans l’opération de délimitation à effectuer par la Cour, mais aucune
d’elles ne justifie à mon avis l’abandon de la méthode de l’équidistance en
faveur d’une méthode comme celle de la bissectrice, laquelle crée des pro-
blèmes de droit et d’équité bien plus graves que l’équidistance.
   129. Le remède préconisé par la convention des Nations Unies sur le
droit de la mer de 1982 en présence de ce type de circonstances physiques
est le recours à la méthode dite des « lignes de base droites » (art. 7 et 9)
pour définir les points de base, et non pas une méthode comme celle de la
bissectrice, incapable dans les circonstances de l’espèce de sauvegarder le
principe de non-empiétement (non-encroachment). Lorsqu’en 1969 la
Cour écarta la méthode de l’équidistance, elle le fit justement pour éviter
que, en raison de la configuration côtière en cause, la ligne d’équidistance
n’ampute des zones situées devant la façade maritime de l’autre Etat. Or,
dans la présente affaire, c’est le contraire qui arrive. En effet, sur le pre-
mier segment de la ligne de délimitation, la méthode de l’équidistance
permettrait de sauvegarder le non-impiétement ou la non-amputation de
zones situées devant la façade maritime de l’une et l’autre des Parties,
alors que, au contraire, la méthode de la bissectrice choisie par l’arrêt se
révèle incapable de le faire pour ce qui est du Honduras.
   130. Le fondement macrogéographique inhérent à la méthode de la
bissectrice fait que cette méthode ne se prête pas à des délimitations à
proximité des côtes et, partant, à la délimitation des mers territoriales.
Or, dans la présente affaire, le tracé de la frontière maritime unique, qui
commence sur une certaine distance par délimiter exclusivement les mers
territoriales des deux Etats, passe, du fait de l’application de la méthode
de la bissectrice, trop près de la côte continentale hondurienne. Ce tracé
est par conséquent inéquitable, et il l’est dans une zone maritime où les
intérêts de sécurité et de défense ne peuvent que prévaloir sur des consi-
dérations économiques. C’est une des raisons pour laquelle je rejette
l’application de la méthode de la bissectrice au premier segment de la
ligne de délimitation maritime établie par l’arrêt.
   131. Et je le fais d’autant plus que je ne suis pas persuadé du tout de
« l’impossibilité de construire une ligne d’équidistance à partir du conti-
nent » affirmée par l’arrêt (par. 283). Lors de la phase orale, les deux
Parties ont présenté des croquis où étaient représentées diverses lignes
provisoires d’équidistance. Aujourd’hui, les moyens techniques existent
(par exemple, la photographie satellite) pour pouvoir le faire, de même
qu’existent les moyens juridiques (lignes de base droites) pour surmonter,
éventuellement, les difficultés qui pourraient résulter, pour les points de

163

819              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


base choisis, de l’instabilité de l’embouchure du fleuve Coco dans un ave-
nir prévisible. Ainsi, je ne considère pas qu’il soit « nécessaire » de s’écar-
ter de la méthode de l’équidistance, pour employer un terme qui figure à
l’article 15 de la convention de 1982.
   132. Finalement, je ne puis accepter l’argument selon lequel l’existence
de seulement deux points de base sur la côte continentale concernée du
Honduras et du Nicaragua doit être considérée comme une circonstance
de nature à faire écarter la méthode de l’équidistance. Il s’agit de la tra-
duction de la géographie côtière, et nullement d’un facteur d’inéquité.
Autrement, la Cour, dans l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équato-
riale (intervenant)), n’aurait retenu seulement que deux points de base
« comme points d’ancrage terrestre pour la construction de la ligne d’équi-
distance » (arrêt, C.I.J. Recueil 2002, p. 443, par. 292). Dans les espaces
maritimes éloignés de la côte, les inéquités éventuelles résultant d’une
application de la méthode de l’équidistance peuvent d’ailleurs être corri-
gées moyennant un ajustement équitable de la ligne provisoire d’équidis-
tance.

4. La bissectrice de l’arrêt et sa construction (façades maritimes)
   133. L’arrêt de la Cour n’a retenu aucune des lignes de délimitation
demandées par l’une ou l’autre des Parties. En ce qui concerne le Hon-
duras, il écarte la ligne le long du 15e parallèle ainsi qu’une ligne d’équi-
distance ajustée. Mais l’arrêt rejette également la bissectrice de l’angle
formé par deux lignes représentant l’ensemble de la façade côtière de
chaque Etat (d’azimut 52° 45′ 21″) demandée par le Nicaragua, ces
lignes étant des lignes droites construites par le demandeur moyennant
une opération de « rabotage » et de « lissage » de la géographie côtière
hondurienne.
   134. Toutefois, l’arrêt a choisi de recourir à la méthode de la bissec-
trice pour définir le tracé de la frontière maritime unique établie par la
Cour elle-même. A cet égard, la Cour commence par admettre que le
recours à une bissectrice — ligne qui divise en deux parts égales l’angle
formé par des lignes représentant la direction générale des côtes — s’est
révélé être une méthode de remplacement valable dans certaines circons-
tances « où il n’est pas possible ou approprié d’utiliser la méthode de
l’équidistance » (arrêt, par. 287). Il convient de noter que la jurisprudence
de la Cour mentionnée à l’appui de cette première conclusion ne concerne
pas des affaires où il était question de délimitation de la mer territoriale.
   135. L’arrêt se penche ensuite sur les avantages de l’une et de l’autre
méthode de délimitation ici considérées pour apprécier la « géographie
côtière réelle », concluant que la méthode de la bissectrice tend elle aussi
à exprimer les relations côtières pertinentes, mais qu’elle le fait sur la base
de la macrogéographie d’un littoral représenté par une droite joignant
deux points sur la côte, d’où la nécessité de veiller, en cas de recours à la
méthode de la bissectrice, à ne pas « refaire la nature » (arrêt, par. 289).

164

820               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


Ce passage de l’arrêt est un peu trop abstrait. La Cour aurait dû appré-
cier les vertus de la méthode de la bissectrice par rapport à la « configura-
tion des côtes » réellement concernées dans la présente affaire parce
qu’elles donnent sur l’aire où la délimitation doit être effectuée. Car,
comme la doctrine n’a pas manqué de le souligner,
      « [l]a méthode de la bissectrice n’est concevable que dans le cas où
      deux lignes côtières nettement dessinées forment entre elles un angle
      nettement déterminé ; sinon elle repose sur des directions côtières
      reconstituées artificiellement » (Prosper Weil, Perspectives du droit
      de la délimitation maritime, 1988, p. 65).
   136. Mais l’arrêt devient plus précis lorsque, après avoir examiné les
diverses circonstances invoquées par le Nicaragua pour justifier en l’espèce
le recours à la méthode de la bissectrice, y compris le caractère équitable
de sa bissectrice, il déclare :
         « En l’espèce, la Cour n’est pas convaincue de la pertinence des
      facteurs en question et ne les juge pas juridiquement décisifs du point
      de vue de la délimitation à effectuer. Les éléments clefs à prendre en
      considération sont plutôt la configuration géographique de la côte et
      les caractéristiques géomorphologiques de la zone où se trouve le
      point terminal de la frontière terrestre. » (Par. 292 ; les italiques sont
      de moi.)
   137. Ainsi, il y a dans l’arrêt une symétrie totale entre les motifs qui
ont conduit la majorité à écarter la méthode de l’équidistance et ceux qui
l’ont amenée à adopter la méthode de la bissectrice. Pour ma part, je ne
pense pas que doive nécessairement exister entre ces deux méthodes une
relation de cause à effet ou qu’une bissectrice soit, en l’espèce, le seul
moyen possible pour aboutir à une solution équitable.
   138. J’observe plutôt le contraire, car, en termes d’espaces maritimes,
la méthode de la bissectrice fait supporter à une seule Partie, le Hondu-
ras, la charge d’une situation géographique et morphologique partagée
par les deux Parties, car elle existe tout le long de la côte, aussi bien au
nord qu’au sud de l’embouchure du fleuve Coco, ainsi que l’arrêt le recon-
naît lui-même. A cela s’ajoute que l’arrêt ne procède à aucun ajustement
équitable de sa ligne bissectrice en faveur du Honduras pour compenser
cette charge imposée à lui seul.
   139. Les considérations de l’arrêt entourant le choix des façades mari-
times des Parties aux fins de l’application par la Cour de la méthode de la
bissectrice ne font ressortir la prise en compte d’aucun facteur d’équité en
faveur du Honduras. Il est vrai que la Cour écarte, on l’a dit, la proposi-
tion du Nicaragua selon laquelle la façade côtière irait, pour le Hondu-
ras, du cap Gracias a Dios à sa frontière avec le Guatemala et, pour le
Nicaragua, du cap Gracias a Dios à sa frontière avec le Costa Rica, parce
que l’angle résultant de cette solution (d’azimut 52° 45′ 21″) « semble bien
trop aigu pour qu’une bissectrice y soit tracée ». En fait, la ligne droite
allant du cap Gracias a Dios à la frontière avec le Guatemala telle que

165

821              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


proposée par le Nicaragua amputait le Honduras d’une portion impor-
tante de son territoire au nord de la ligne (arrêt, par. 295). Le rejet de
cette ligne n’a donc rien à voir avec l’équité.
   La Cour n’a fait que rétablir la géographie côtière réelle du Honduras
rabotée dans la proposition du demandeur. En outre, le choix par la
majorité de la méthode de la bissectrice a eu l’effet d’élargir les côtes per-
tinentes aux fins de la délimitation, car pour appliquer ladite méthode il
faut utiliser des « façades maritimes » à la place des « points de base ».
Ainsi, la côte pertinente défendue par le Honduras, à savoir de Cabo
Falso à Laguna Wano, a été écartée au profit des façades maritimes plus
longues.
   140. De même, une façade côtière allant du cap Camarón au Rio
Grande créerait aussi, d’après l’arrêt, un déséquilibre, car la totalité de la
ligne serait située sur le Honduras continental, empêchant ainsi l’impor-
tante masse terrestre hondurienne comprise entre la mer et cette ligne de
produire le moindre effet sur la délimitation (par. 297). L’azimut de
l’angle de la bissectrice Camarón-Rio Grande est de 64° 92′.
   141. Mais la Cour écarte aussi la façade comprise entre Cabo Falso et
Punta Gorda, et ce, bien qu’elle fasse incontestablement face, comme
c’est admis dans l’arrêt, à la zone en litige. Elle le fait, d’après l’arrêt,
parce que sa longueur (quelque 100 kilomètres) ne saurait être suffisante
pour constituer la représentation d’une façade côtière à plus de 100 milles
marins de la côte, surtout si l’on tient compte de la rapidité avec laquelle
la côte hondurienne s’éloigne de la zone à délimiter à partir de Cabo
Falso jusqu’à Punta Patuca et au cap Camarón, Cabo Falso marquant
d’après le Honduras le point principal d’inflexion de la côte du continent
(par. 296).
   142. Il faut avoir présent à l’esprit que l’azimut de l’angle de la bissec-
trice Cabo Falso-Punta Gorda est, tout de même, de 70° 54′. Mais cela
n’était pas encore suffisant pour la majorité. Finalement, la Cour s’est
arrêtée à une façade côtière hondurienne allant du cap Gracias a Dios
jusqu’à Punta Patuca et à une façade côtière nicaraguayenne allant du
cap Gracias a Dios jusqu’à Wouhnta, que l’arrêt considère comme suffi-
samment longues « pour rendre compte correctement de la configuration
côtière de la zone en litige » (arrêt, par. 298). La bissectrice de l’angle
formé par ces deux façades côtières a un azimut de 70° 14′ 41,25″. C’est
l’azimut de la bissectrice de l’arrêt.
   143. Or, si l’on compare cet azimut de l’arrêt avec celui (78° 48′ envi-
ron) d’une ligne d’équidistance provisoire tracée à partir de points de
base situés au nord et au sud de l’embouchure du fleuve Coco, l’on cons-
tate que la différence entre les deux azimuts est de plus de 8°. Cela expli-
que beaucoup de choses, y compris mon rejet des deux segments du tracé
de la frontière maritime unique basés sur la bissectrice de l’arrêt. Les dif-
ficultés géographiques et géomorphologiques invoquées par la Cour ne
peuvent pas justifier le choix d’une méthode de délimitation aussi inéqui-
table pour l’une des Parties. Le résultat de l’application de la méthode de
la bissectrice confirme en effet qu’il ne s’agit pas d’un moyen neutre

166

822              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


nécessaire pour surmonter des difficultés d’ordre physique communes aux
façades maritimes pertinentes de l’une et de l’autre des Parties.
   144. Une différence de 8 degrés environ est une différence énorme. Je
ne saurais l’accepter comme la solution équitable que préconise la conven-
tion des Nations Unies sur le droit de la mer de 1982, surtout lorsqu’elle
vient s’ajouter aux manquements au principe de non-empiétement dans le
premier secteur de la délimitation. Selon moi, après les îles, une solution
équitable serait une ligne d’équidistance tracée à partir du continent
(d’azimut 78° 48′ environ) avec, éventuellement, quelques ajustements de
cette ligne vers le nord, mais bien au sud de la ligne bissectrice de l’arrêt
(70° 14′ 41,25″).
   145. Disons, enfin, que la côte entre Cabo Falso et Punta Patuca est
une côte hondurienne orientée vers le nord-est qui n’aboutit pas directe-
ment à l’aire ou à la zone à délimiter. J’avais toujours pensé que les côtes
concernées par une délimitation constituaient une donnée géographique
objective qui ne variait pas en fonction de la méthode de délimitation
employée par le juge. Or, dans cet arrêt, ce postulat semble écarté, car les
côtes concernées par la présente délimitation s’allongent ou se rétrécis-
sent en fonction de la méthode choisie, voire, même, de l’azimut retenu.



5. Application de l’équidistance à la délimitation autour des îles

   146. Ma critique du tracé de la frontière maritime unique par l’arrêt ne
concerne que les segments qui suivent la bissectrice retenue par la Cour.
Ainsi, elle ne s’applique pas au segment du tracé qui effectue la délimita-
tion autour des îles. Dans ce tronçon de la frontière maritime, la Cour a
procédé à une application parfaite des articles 3, 15 et 121 de la conven-
tion des Nations Unies sur le droit de la mer de 1982, qui constitue le
droit en vigueur entre les Parties. La prétention du Nicaragua d’enclaver
les îles attribuées au Honduras à l’intérieur d’une mer territoriale de
3 milles seulement est, en conséquence, rejetée par l’arrêt.
   147. Chacune des îles concernées — Bobel Cay, Savanna Cay, Port
Royal Cay et South Cay pour le Honduras et Edinburgh Cay pour le
Nicaragua — se voit reconnaître une mer territoriale large de 12 milles, et
la zone de chevauchement de ces mers territoriales du Honduras et du
Nicaragua, tant au nord qu’au sud du 15e parallèle, est délimitée par
application de la méthode de l’équidistance. La Cour a tracé d’abord une
ligne d’équidistance provisoire prenant les coordonnées de ces îles comme
points de base de leur mer territoriale, et puis a construit la ligne médiane
dans les zones de chevauchement. Enfin, ayant constaté qu’il n’y avait
pas de circonstances spéciales justifiant un ajustement, elle a adopté cette
ligne provisoire comme ligne de délimitation (par. 304). Le tracé de la
ligne se situe en partie au sud du 15e parallèle, car l’existence d’une limite
maritime quelconque le long de ce parallèle basée sur l’accord tacite des
Parties est écartée par l’arrêt (voir ci-dessus).

167

823              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


6. La démarcation de la commission mixte de 1962 et le point de départ
   de la frontière maritime unique

   148. Les deux Parties ont convenu dans leurs écritures que, compte
tenu du fait que le cap Gracias a Dios avance vers l’est en raison des
dépôts sédimentaires du fleuve Coco, le point de départ de la frontière
maritime à effectuer par la Cour doit être situé à 3 milles marins au large
de l’embouchure du fleuve Coco. Mais subsistaient entre elles deux points
de désaccord : 1) la question de savoir à partir de quel point du fleuve
Coco ces 3 milles devaient être mesurés ; et 2) celle de savoir dans quelle
direction ils devaient l’être. En outre, au cours de la phase orale et dans
ses conclusions finales, le Nicaragua a demandé à la Cour de dire et juger
que, « [a]insi que l’a établi la sentence du roi d’Espagne de 1906, le point
de départ de la délimitation est le thalweg de l’embouchure principale du
fleuve Coco, où qu’elle se situe au moment considéré » (arrêt, par. 19).
   149. Toutefois, les deux Parties ont laissé à la Cour la tâche de fixer le
point de départ de la frontière maritime. Ce point de départ est fixé en
mer par l’arrêt à 3 milles du point identifié dans le fleuve Coco par la
commission mixte de 1962 comme le voulait le Honduras, mais il est
placé dans la direction et l’azimut de la bissectrice comme le voulait le
Nicaragua (arrêt, par. 311). Les coordonnées du point de départ ainsi
décidé par la Cour sont 15° 00′ 52″ de latitude nord et 83° 05′ 58″ de lon-
gitude ouest (dispositif, al. 2)).
   150. Je suis en désaccord quant à l’emplacement de ce point décidé par
l’arrêt car, à mon avis, il aurait dû être un point équidistant des points de
base situés au nord et au sud de l’embouchure du fleuve Coco. Le point
choisi n’est pas un point neutre par rapport aux revendications princi-
pales des Parties. En outre, bien qu’il ne préjuge pas des négociations
ci-dessous entre les Parties, il pourrait tout de même les rendre plus
complexes.
   151. En revanche, j’approuve la décision par laquelle la Cour charge
les Parties de convenir du tracé de la ligne de délimitation dans la mer
territoriale entre le point terminal de la frontière terrestre établie par la
sentence arbitrale de 1906 et le point de départ de la délimitation mari-
time du présent arrêt, dans le cadre des négociations menées de bonne foi
(dispositif, al. 4)).

7. Le point terminal de la frontière maritime unique, les traités
   bilatéraux et les Etats tiers

   152. La solution donnée par l’arrêt à la question de la définition du
point terminal de la frontière maritime pose des problèmes encore plus
sérieux que ceux qui concernent le point de départ. Dans ses écritures, le
Nicaragua explique qu’il trace sa bissectrice jusqu’à la zone de fonds
marins où se trouve le banc de Rosalinda, là où les prétentions d’Etats
tiers entrent en jeu (arrêt, par. 313). Par ailleurs, les conclusions finales
du Nicaragua, tout en passant sous silence le point terminal, renvoient

168

824               DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


à la délimitation des zones « dans la région du seuil nicaraguayen »
(arrêt, par. 19).
   153. Pour sa part, le Honduras indique dans ses écritures que la
Colombie, en vertu de différents traités, a des intérêts auxquels une déli-
mitation qui se poursuivrait au-delà du 82e méridien porterait atteinte.
Toutes les cartes produites par le Honduras considèrent le 82e méridien
comme le point terminal implicite de la délimitation, y compris celles qui
présentent la ligne d’équidistance provisoire ajustée du Honduras (arrêt,
par. 313). Dans sa troisième conclusion finale, le Honduras prie la Cour
de tracer la frontière maritime « jusqu’à atteindre la juridiction d’un Etat
tiers » (arrêt, par. 19). Or, à la lumière du texte de cette conclusion finale,
ainsi que des écritures et des cartes du Honduras, cette expression ne sau-
rait être interprétée comme modifiant la position selon laquelle le point
terminal de la délimitation ne saurait se situer au-delà du 82e méridien.
   154. Dans les paragraphes 314 à 319 de l’arrêt, la Cour considère les
différentes possibilités qui s’offrent à elle en ce qui concerne la question
du point terminal de la ligne et examine les éventuels intérêts d’Etats tiers
au-delà du 82e méridien, à savoir ceux de la Colombie et de la Jamaïque.
La Cour arrive à la conclusion qu’elle ne peut tracer une ligne de délimi-
tation qui couperait la ligne établie par le traité conclu entre la Colombie
et la Jamaïque en 1993 au sud du banc Rosalinda, mais peut déclarer que
la délimitation maritime entre le Honduras et le Nicaragua s´étend au-
delà du 82e méridien sans porter atteinte aux droits de la Colombie en
vertu de son traité de 1928 avec le Nicaragua et celui de 1986 avec le
Honduras.
   155. Ainsi, l’arrêt affirme que
      « la Cour peut donc, sans pour autant indiquer de point terminal
      précis, délimiter la frontière maritime et déclarer que celle-ci s’étend
      au-delà du 82e méridien sans porter atteinte aux droits d’Etats tiers »
      (arrêt, par. 319, et p. 761, croquis no 7, arrêt).
A mon grand regret, je ne saurais être aussi certain que l’arrêt sur cette
conclusion. Que la Cour puisse « délimiter la frontière maritime » dans
la présente affaire est une chose, mais qu’elle puise le faire au-delà du
82e méridien sans porter atteinte aux droits d’Etat tiers en est une autre.
   156. Il est vrai que, dans ses motifs, l’arrêt ajoute la précision impor-
tante suivante : « l’examen auquel [la Cour] a procédé de ces divers inté-
rêts est sans préjudice de tous autres intérêts légitimes d’Etats tiers dans
la zone » (arrêt, par. 318). Ainsi, les intérêts légitimes d’Etats tiers « dans
la zone » délimitée par l’arrêt sembleraient être dûment protégés. Mais il
reste la question des droits et intérêts légitimes d’Etats tiers dans des espa-
ces maritimes limitrophes de la zone délimitée. La présence du Nicaragua
au nord du 15e parallèle et à l’est du 82e méridien ne peut que porter
atteinte aux droits et intérêts de la Colombie, car cette dernière n’est plus
protégée par la ligne de délimitation du traité de 1986 avec le Honduras
et, en conséquence, est exposée à des revendications du Nicaragua au sud
et à l’est de ladite ligne de délimitation. C’est la raison pour laquelle, à

169

825              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


mon avis, la délimitation de l’arrêt au-delà du 82e méridien risque de por-
ter atteinte aux droits et intérêts juridiques d’un Etat tiers qui n’a pas
participé dans la présente instance.
   157. En outre, je suis également opposé à délimiter au-delà du 82e méri-
dien parce que le Honduras a invoqué dans la présente affaire le traité
avec la Colombie de 1986 qui est toujours en vigueur entre ces deux Etats
et enregistré au Secrétariat de l’Organisation des Nations Unies. Or, la
délimitation de l’arrêt ne tient pas compte de ce traité conclu entre le
défendeur dans la présente instance et un Etat tiers. Cela est surprenant.
Pourquoi ? Parce que le différend sur le traité en question n’a pas été ins-
crit par le demandeur, le Nicaragua, dans l’objet du différend défini dans
sa requête introductive de la présente instance, pas davantage qu’il n’a,
dans ses conclusions finales, demandé à la Cour de se prononcer sur un
aspect juridique quelconque du différend entre les Parties concernant
ledit traité.
   158. A la lumière de ces considérations, aller au-delà du 82e méridien
équivaut, implicitement, à prendre position sur un différend qui ne fait
pas partie de l’objet du présent litige et, en conséquence, non plaidé par
les Parties au cours de la présente instance. Or, cela soulève aussi une
question d’ordre juridictionnel qui mériterait une considération particu-
lière que l’on ne trouve nulle part dans l’arrêt. Une ligne de délimitation
maritime en tant que telle ne saurait régler un différend relatif au droit
des Etats à conclure des traités (treaty-making power des Etats) et à la
validité des traités.
   159. La Cour peut-elle, dans le cadre de la présente instance, adopter
des décisions sur la délimitation maritime entre les Parties ayant pour
effet de laisser de côté à toutes fins utiles le traité de 1986 entre le Hon-
duras et la Colombie sans déterminer au préalable le statut de cet instru-
ment conventionnel ? Je ne le pense pas, car, d’après les articles 74 et 83
de la convention des Nations Unies sur le droit de la mer de 1982, la déli-
mitation de la zone économique exclusive et du plateau continental doit
être effectuée « conformément au droit international tel qu’il est visé à
l’article 38 du Statut de la Cour internationale de Justice, afin d’aboutir
à une solution équitable ».

8. Conclusion
   160. J’ai voté contre les alinéas 2) et 3) du dispositif de l’arrêt parce
que j’ai la conviction que la ligne de délimitation maritime unique de
l’arrêt n’est pas tout à fait conforme aux prescriptions pertinentes de la
convention des Nations Unies sur le droit de la mer de 1982, sauf en ce
qui concerne le tronçon autour des îles (deuxième tronçon de la ligne).

   161. Pour ce qui est du premier tronçon qui commence en délimitant
sur une certaine distance la mer territoriale continentale des Parties, il est
évident que la règle générale de l’équidistance de l’article 15 de la conven-
tion de 1982 n’a pas été appliquée. Elle a été écartée pour la première fois

170

826              DIFFÉREND (OP. DISS. TORRES BERNÁRDEZ)


dans la jurisprudence de la Cour relative à la mer territoriale, et dès le
début de l’opération de délimitation, au profit d’une bissectrice incapable
d’assurer le principe de non-empiétement (non-encroachment) pour ce
qui est des côtes continentales honduriennes. Dans l’arrêt, la méthode de
la bissectrice choisie est justifiée par la considération selon laquelle la
configuration des côtes continentales et l’instabilité de l’embouchure du
fleuve Coco constitueraient une « circonstance spéciale » au sens de
l’exception de la deuxième phrase dudit article 15. Je ne peux pas accepter
cette justification, car le remède de la convention de 1982 pour ces situa-
tions n’est pas la méthode de la bissectrice mais celle de lignes de base
droites (convention des Nations Unies sur le droit de la mer de 1982,
art. 7, par. 2, et 9). Cela étant, et l’arrêt ayant rejeté les titres historiques
(uti possidetis juris) invoqués par le Honduras, il n’est pas du tout
« nécessaire » de délimiter la mer territoriale considérée autrement que par
la ligne médiane (méthode de l’équidistance) de la règle générale de l’ar-
ticle 15 de la convention de 1982.
   162. En ce qui concerne le troisième tronçon, qui délimite seulement la
zone économique exclusive et le plateau continental, la bissectrice de
l’arrêt n’est pas à même non plus, à mon avis, d’aboutir à une solution
équitable. Tout d’abord, la construction de la bissectrice rend nécessaire
de faire intervenir une côte hondurienne (entre Cabo Falso et Punta
Patuca) qui n’aboutit pas directement sur l’aire de la délimitation. En
deuxième lieu, et surtout, l’azimut de l’angle de la ligne bissectrice de
l’arrêt ne trouve de justification ni dans la relation entre les côtes directe-
ment visées par la délimitation, ni dans les circonstances historiques du
différend. Une ligne bissectrice dont l’azimut de l’angle favorise l’une des
Parties de plus de 8° environ que l’azimut de l’angle de la ligne d’équi-
distance provisoire établie à partir des points de base situés au nord et au
sud du fleuve Coco n’est pas un résultat équitable, car en l’espèce l’arrêt
n’invoque aucune « circonstance pertinente » qui justifierait un ajustement
de la ligne d’équidistance provisoire d’une telle envergure. Cela est par-
ticulièrement vrai lorsque l’on tient compte du fait que la circonstance de
l’instabilité des côtes et de l’embouchure mentionnée ci-dessus est com-
mune aux façades maritimes de l’un et de l’autre Etat. Finalement, le fait
que la ligne de délimitation du troisième tronçon se prolonge au-delà du
82e méridien soulève des questions d’ordre juridictionnel relatives au
traité conclu en 1986 entre le Honduras et la Colombie et aux droits et
intérêts juridiques de la Colombie dans les espaces maritimes situés au
sud et à l’est de la délimitation effectuée par ce traité.

                                   (Signé) Santiago TORRES BERNÁRDEZ.




171

